Exhibit 10.1
 
 




Published CUSIP Number:  92241CAG4














CREDIT AGREEMENT
Dated as of July 14, 2017
among
VECTREN UTILITY HOLDINGS, INC.,
as the Borrower,
THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.
and
MUFG UNION BANK, N.A.,
as Co-Syndication Agents and L/C Issuers
and
THE OTHER LENDERS PARTY HERETO
Arranged By:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.
and
MUFG UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms.
1
1.02
Other Interpretive Provisions.
22
1.03
Accounting Terms.
22
1.04
Rounding.
23
1.05
Times of Day; Rates..
23
1.06
Letter of Credit Amounts.
23
     
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
23
2.01
Revolving Loans.
23
2.02
Borrowings, Conversions and Continuations of Loans.
25
2.03
Letters of Credit.
26
2.04
Swing Line Loans.
35
2.05
Prepayments.
38
2.06
Termination or Reduction of Aggregate Revolving Commitments.
39
2.07
Repayment of Loans.
39
2.08
Interest.
39
2.09
Fees.
40
2.10
Computation of Interest and Fees.
41
2.11
Evidence of Debt.
41
2.12
Payments Generally; Administrative Agent's Clawback.
41
2.13
Sharing of Payments by Lenders.
43
2.14
Cash Collateral.
44
2.15
Defaulting Lenders.
45
2.16
Extension Option.
47
     
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
48
3.01
Taxes.
48
3.02
Illegality.
52
3.03
Inability to Determine Rates.
53
3.04
Increased Costs.
54
3.05
Compensation for Losses.
55
3.06
Mitigation Obligations; Replacement of Lenders.
55
3.07
Survival.
56
     
ARTICLE IV GUARANTY
56
4.01
The Guaranty.
56
4.02
Obligations Unconditional.
57
4.03
Reinstatement.
58
4.04
Certain Additional Waivers.
58
4.05
Remedies.
58
4.06
Rights of Contribution.
58
4.07
Guarantee of Payment; Continuing Guarantee.
58
4.08
Keepwell.
58
     
ARTICLE V CONDITIONS PRECEDENT
59
5.01
Conditions of Initial Credit Extension.
59
5.02
Conditions to all Credit Extensions.
60
     



i

--------------------------------------------------------------------------------







ARTICLE VI REPRESENTATIONS AND WARRANTIES
61
6.01
Existence and Standing.
61
6.02
Authorization and Validity.
61
6.03
No Conflict; Government Consent.
61
6.04
Financial Statements.
62
6.05
Material Adverse Change.
62
6.06
Taxes.
62
6.07
Litigation and Contingent Obligations.
62
6.08
Subsidiaries.
62
6.09
ERISA.
63
6.10
Accuracy of Information.
63
6.11
Regulation U.
63
6.12
Material Agreements.
63
6.13
Compliance with Laws.
63
6.14
Ownership of Properties.
63
6.15
Plan Assets; Prohibited Transactions.
63
6.16
Environmental Matters.
64
6.17
Investment Company Act.
64
6.18
Insurance.
64
6.19
Solvency.
64
6.20
Compliance with OFAC Rules and Regulations.
65
6.21
Patriot Act.
65
6.22
Anti-Corruption Laws.
65
6.23
EEA Financial Institutions.
65
     
ARTICLE VII COVENANTS
65
7.01
Financial Reporting.
65
7.02
Use of Proceeds.
67
7.03
Notice of Default.
67
7.04
Conduct of Business.
68
7.05
Taxes.
68
7.06
Insurance.
68
7.07
Compliance with Laws.
68
7.08
Maintenance of Properties.
69
7.09
Inspection.
69
7.10
Merger.
69
7.11
Sale of Assets.
69
7.12
[Reserved].
70
7.13
Liens.
70
7.14
Affiliates.
71
7.15
Consolidated Debt to Capitalization Ratio.
71
7.16
Certain Restrictions.
71
7.17
Limitations on Financing Subsidiaries.
72
7.18
Sanctions.
72
7.19
Anti-Corruption Laws.
72
     
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
72
8.01
Events of Default.
72
8.02
Remedies Upon Event of Default.
75
8.03
Application of Funds.
75
     



ii

--------------------------------------------------------------------------------







ARTICLE IX ADMINISTRATIVE AGENT
76
9.01
Appointment and Authority.
76
9.02
Rights as a Lender.
77
9.03
Exculpatory Provisions.
77
9.04
Reliance by Administrative Agent.
78
9.05
Delegation of Duties.
78
9.06
Resignation of Administrative Agent.
78
9.07
Non-Reliance on Administrative Agent and Other Lenders.
80
9.08
No Other Duties; Etc.
80
9.09
Administrative Agent May File Proofs of Claim.
80
9.10
Guaranty Matters.
81
9.11
Treasury Management Banks and Swap Banks.
81
9.12
Plan Assets.
81
     
ARTICLE X MISCELLANEOUS
82
10.01
Amendments, Etc.
82
10.02
Notices; Effectiveness; Electronic Communications.
83
10.03
No Waiver; Cumulative Remedies; Enforcement.
85
10.04
Expenses; Indemnity; and Damage Waiver.
86
10.05
Payments Set Aside.
88
10.06
Successors and Assigns.
88
10.07
Treatment of Certain Information; Confidentiality.
92
10.08
Set-off.
93
10.09
Interest Rate Limitation.
94
10.10
Counterparts; Integration; Effectiveness.
94
10.11
Survival of Representations and Warranties.
94
10.12
Severability.
94
10.13
Replacement of Lenders.
95
10.14
Governing Law; Jurisdiction; Etc.
95
10.15
Waiver of Right to Trial by Jury.
96
10.16
No Advisory or Fiduciary Responsibility.
97
10.17
Electronic Execution of Assignments and Certain Other Documents.
97
10.18
USA PATRIOT Act Notice.
98
10.19
Press Releases and Related Matters.
98
10.20
Co-Syndication Agents.
98
10.21
Appointment of Borrower.
98
10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
99





iii

--------------------------------------------------------------------------------







SCHEDULES
     
2.01
Commitments and Applicable Percentages
6.01
U.S. Taxpayer Identification Numbers
6.08
Subsidiaries
6.14
Liens Existing on the Closing Date
7.16
Certain Restrictions Existing on the Closing Date
10.02
Certain Addresses for Notices
   
EXHIBITS
 
2.02
Form of Loan Notice
2.04
Form of Swing Line Loan Notice
2.05
Form of Notice of Loan Prepayment
2.11(a)
Form of Note
3.01
Forms of U.S. Tax Compliance Certificates
4.01
Form of Guaranteed Party Designation Notice
5.02(d)
Form of Opinion(s)
7.01
Form of Compliance Certificate
10.06(b)
Form of Assignment and Assumption
10.06(b)(iv)
Form of Administrative Questionnaire

iv

--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of July 14, 2017 among VECTREN UTILITY
HOLDINGS, INC., an Indiana corporation (the "Borrower"), the Guarantors (defined
herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
The Borrower has requested that the Lenders provide $400,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
 "Acquisition", means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
 "Act" has the meaning specified in Section 10.18.
 "Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 "Administrative Agent's Office" means the Administrative Agent's address and,
as appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 "Administrative Questionnaire" means an Administrative Questionnaire in
substantially the form of Exhibit 10.06(b)(iv) or any other form approved by the
Administrative Agent.
 "Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 "Aggregate Revolving Commitments" means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $400,000,000.
1

--------------------------------------------------------------------------------





 "Agreement" means this Credit Agreement.
 "Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender's Revolving Commitment at such time;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.  The Applicable Percentages shall be subject to adjustment as
provided in Section 2.15.
 "Applicable Rate" means from time to time, the following percentages per annum,
based upon the Debt Rating of the Borrower as set forth below:


Pricing Tier
Debt Rating
Commitment Fee
Letters of Credit
Eurodollar Rate Loans and Swing Line Loans bearing interest at the LIBOR Market
Index Rate
Base Rate Loans
I
≥ A+/A1
0.075%
0.875%
0.875%
0.000%
II
A/A2
0.100%
1.000%
1.000%
0.000%
III
A-/A3
0.125%
1.125%
1.125%
0.125%
IV
BBB+/Baa1
0.175%
1.250%
1.250%
0.250%
V
BBB/Baa2
0.225%
1.500%
1.500%
0.500%
VI
≤ BBB- or unrated/
Baa3 or unrated
0.275%
1.750%
1.750%
0.750%



provided that (a) if the respective Debt Ratings of the Borrower issued by
Moody's and S&P differ by one level, then the Pricing Level for the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level I being
the highest and the Debt Rating for Pricing Level VI being the lowest) and (b)
if the respective Debt Ratings of the Borrower issued by Moody's and S&P differ
by more than one level, then the Pricing Level which is one level lower than the
Pricing Level corresponding to the higher Debt Rating shall apply.
 Initially, the Applicable Rate shall be Pricing Level II.  Thereafter, each
change in the Applicable Rate resulting from a publicly announced change in the
Debt Rating shall be effective on the date of the public announcement thereof
and ending on the date immediately preceding the effective date of the next such
change.
 "Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 "Approving Lender" has the meaning specified in Section 2.16(b).
 "Arrangers" means MLPFS, WFS, JPMorgan and MUFG, in their capacity as joint
lead arrangers and joint book runners.
2

--------------------------------------------------------------------------------





 "Assignment and Assumption" means an assignment and assumption entered into by
a Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.06(b) or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.
 "Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.
 "Availability Period" means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuers to make L/C
Credit Extensions pursuant to Section 8.02.
 "Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 "Bail-In Legislation" means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
 "Bank of America" means Bank of America, N.A. and its successors.
 "Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
"prime rate" and (c) the Eurodollar Rate plus 1.0%.  The "prime rate" is a rate
set by Bank of America based upon various factors including Bank of America's
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such "prime rate" announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.
 "Base Rate Loan" means a Loan that bears interest based on the Base Rate.
 "Borrower" has the meaning specified in the introductory paragraph hereto.
 "Borrower Materials" has the meaning specified in Section 7.01.
 "Borrowing" means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
 "Business Day" means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Swing Line Loan bearing interest at the LIBOR Market
Index Rate or any Eurodollar Rate Loan or any Base Rate Loan bearing interest at
a rate based on the Eurodollar Rate, means any such day that is also a London
Banking Day.
3

--------------------------------------------------------------------------------





 "Capitalized Lease" of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 "Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
 "Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the L/C
Issuers (as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of either thereof
(as the context may require), cash or deposit account balances, standby letters
of credit (not issued pursuant to this Agreement) issued by a commercial bank
having (i) capital and surplus in excess of $100,000,000, and (ii) a rating that
is acceptable to the Administrative Agent and  the applicable L/C Issuer, or, if
an L/C Issuer benefitting from such collateral shall agree in its reasonable
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable L/C Issuer. "Cash Collateral" shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral, standby letter
of credit and other credit support.
 "Cash Equivalent Investments" means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000 and (v) money market funds
which, under normal conditions, invest primarily in debt securities issued or
guaranteed by the U.S. government or by U.S. government agencies or
instrumentalities and repurchase agreements fully collateralized by U.S.
Treasury and U.S. government securities; provided in each case that the same
provides for payment of both principal and interest (and not principal alone or
interest alone) and is not subject to any contingency regarding the payment of
principal or interest.
 "Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.
 "Change of Control" means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of Voting Stock of the Parent, (ii) the occurrence during
any period of twelve (12) consecutive months, commencing before or after the
date of this Agreement, pursuant to which individuals who on the first day of
such period were directors of the Parent (together with any replacement or
additional directors who were nominated, approved or elected by a majority of
directors then in office) cease to constitute a majority of the board of
directors of the Parent or (iii) the Parent shall cease to own, free and clear
of any Lien, 100% of the issued and outstanding capital stock of the Borrower.
4

--------------------------------------------------------------------------------





 "Closing Date" means the date hereof.
 "Commitment" means, as to each Lender, the Revolving Commitment of such Lender.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.
 "Compliance Certificate" means a certificate substantially in the form of
Exhibit 7.01.
 "Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 "Consolidated Indebtedness" means at any time the Indebtedness of the Borrower
and its Subsidiaries required to be shown as a liability on the consolidated
balance sheet of the Borrower and its Subsidiaries on such date, determined on a
consolidated basis in accordance with GAAP.
 "Consolidated Net Worth" means at any time the consolidated stockholders'
equity of a Person and its Subsidiaries calculated on a consolidated basis as of
such time and in accordance with GAAP.
 "Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person
(other than accounts payable (which are payable on terms customary in the trade)
and other obligations (until such obligation is no longer contingent) of such
Person's Subsidiary arising in the ordinary course of such Subsidiary's
business), or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract.
 "Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
"Controlling" and "Controlled" have meanings correlative thereto.
 "Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.
 "Corporate Rating" means, as of any date of determination, the non-credit
enhanced corporate credit rating of a Person (as determined by either S&P or
Moody's).
 "Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 "Debt Rating" means, as of any date of determination, the rating as determined
by either S&P or Moody's (collectively, the "Debt Ratings") of a Person’s
non-credit-enhanced, senior unsecured long-term debt.
 "Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement,
5

--------------------------------------------------------------------------------





receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
 "Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 "Default Rate" means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan and Swing Line
Loans bearing interest at the LIBOR Market Index Rate, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, in each case to the fullest
extent permitted by applicable Laws and (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.
 "Defaulting Lender" means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender's obligation to fund a
Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
 "Dollar" and "$" mean lawful money of the United States.
6

--------------------------------------------------------------------------------





 "Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 "EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 "EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 "Eligible Assignee" means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 "Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of Hazardous Materials into
surface water, ground water or land or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials or the clean-up or other remediation thereof.
 "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 "Equity Interests"  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 "ERISA" means the Employee Retirement Income Security Act of 1974.
 "EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
7

--------------------------------------------------------------------------------





 "Eurodollar Base Rate" means:
(a)
for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate ("LIBOR") or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b)
for any interest rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time,
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that date;

 provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent and (ii) if the Eurodollar Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
 "Eurodollar Rate" means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan the interest rate
on which is determined by reference to the Eurodollar Rate, a rate per annum
determined by the Administrative Agent to be equal to the quotient obtained by
dividing (i) the Eurodollar Base Rate for such Base Rate Loan for such day by
(ii) one minus the Eurodollar Reserve Percentage for such Base Rate Loan for
such day.
 "Eurodollar Rate Loan" means a Loan that bears interest at a rate based on
clause (a) of the definition of "Eurodollar Rate."
 "Eurodollar Reserve Percentage" means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as "Eurocurrency liabilities"). 
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan the interest rate on which is determined by reference
to the Eurodollar Rate shall be adjusted automatically as of the effective date
of any change in the Eurodollar Reserve Percentage.
 "Event of Default" has the meaning specified in Section 8.01.
"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation  is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Guarantor's failure for any reason to constitute an "eligible contract
participant" as defined in the
8

--------------------------------------------------------------------------------





Commodity Exchange Act (determined after giving effect to Section 4.08 hereof
and any and all guarantees of such Guarantor's Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such Guaranty becomes illegal.
 "Excluded Taxes" means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient's failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
 "Existing Credit Agreement" means that certain Credit Agreement dated as of
October 31, 2014, as amended, by and among the Borrower, the guarantors party
thereto, the lenders party thereto and Bank of America, N.A., as administrative
agent.
 "Existing Indebtedness" means Indebtedness existing on the date hereof.
 "FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 "FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements implementing the foregoing.
 "Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
 "Fee Letters" means (a) the letter agreement, dated June 15, 2017 among the
Borrower, the Administrative Agent and MLPFS and (b) the letter agreement dated
June 15, 2017 among the Borrower, Wells Fargo, WFS, JPMorgan and MUFG.
9

--------------------------------------------------------------------------------





 "Financing Subsidiaries" means the wholly-owned financing subsidiaries formed
by Indiana Gas Company, Inc. and Vectren Energy Delivery of Ohio, Inc. solely
for the purpose of holding the IGC Indebtedness.
 "Foreign Lender" means a Lender that is not a U.S. Person.
 "Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
 "FRB" means the Board of Governors of the Federal Reserve System of the United
States.
 "Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
 "Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 "GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
 "Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 "Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
10

--------------------------------------------------------------------------------





reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.
"Guaranteed Party Designation Notice" means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 4.01.
"Guaranteed Swap Agreement" means any Swap Contract permitted under this
Agreement between any Loan Party and any Swap Bank; provided that for any of the
foregoing to be included as a "Guaranteed Swap Agreement" on any date of
determination by the Administrative Agent, the applicable Swap Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Guaranteed Party Designation Notice to the Administrative Agent
prior to such date of determination.
"Guaranteed Treasury Management Agreement" means any Treasury Management
Agreement between any Loan Party and any Treasury Management Bank; provided,
that for any of the foregoing to be included as a "Guaranteed Treasury
Management Agreement" on any date of determination by the Administrative Agent,
the applicable Treasury Management Bank (other than the Administrative Agent or
an Affiliate of the Administrative Agent) must have delivered a Guaranteed Party
Designation Notice to the Administrative Agent prior to such date of
determination.
  "Guarantors" means (a) Indiana Gas Company, Inc., SIGECO, Vectren Energy
Delivery of Ohio, Inc., (b) each Domestic Subsidiary of the Borrower that the
Borrower joins as a Guarantor, (c) with respect to (i) Obligations under any
Guaranteed Swap Agreement, (ii) Obligations under any Guaranteed Treasury
Management Agreement, (iii) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 4.01 and 4.08) under the Guaranty,
the Borrower and (d) the successors and permitted assigns of the foregoing.
 "Guaranty" means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.
 "Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 "Honor Date" has the meaning set forth in Section 2.03(c).
 "IGC Indebtedness" means all short-term and long-term intercompany indebtedness
owed to the Borrower by Indiana Gas Company, Inc. at the time of the
Reorganization.
 "Impacted Loans" has the meaning specified in Section 3.03.
 "Indebtedness" of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances or other instruments, (v)
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property, (vi) Capitalized Lease Obligations, (vii) Contingent
Obligations, (viii) reimbursement and other obligations in connection with
letters of credit, (ix) Net Mark-to-Market Exposure of Swap Contracts, (x)
11

--------------------------------------------------------------------------------





Synthetic Lease Obligations and (xi) any other obligation for borrowed money or
other financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person.
 "Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 "Indemnitees" has the meaning specified in Section 10.04(b).
 "Information" has the meaning specified in Section 10.07.
 "Initial L/C Issuers" means Bank of America, Wells Fargo, JPMorgan and MUFG in
their capacity as L/C Issuers.
 "Interest Payment Date" means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date; and (c) as to any Swing Line
Loan based on the LIBOR Market Index Rate, the last Business Day of each March,
June, September and December and the Maturity Date.
 "Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date seven days or one, two, three
or six months thereafter, or any time period between seven (7) days and sixty
(60) days (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:
(i)
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

(ii)
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(iii)
no Interest Period shall extend beyond the Maturity Date;

(iv)
in the case of any Borrowing for an Interest Period of less than thirty (30)
days, the Eurodollar Rate for Eurodollar Rate Loans with an Interest Period of
one (1) month shall apply; and

(v)
in the case of any Borrowing for an Interest Period of more than thirty (30) but
less than sixty (60) days, the Eurodollar Rate for Eurodollar Rate Loans with an
Interest Period of two (2) months shall apply.

 "Internal Revenue Code" means the Internal Revenue Code of 1986.
12

--------------------------------------------------------------------------------





 "Investment" of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
 "IRS" means the United States Internal Revenue Service.
 "ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 "Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.
 "JPMorgan" means JPMorgan Chase Bank, N.A..
 "Laws" means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 "L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 "L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.
 "L/C Commitment" means, as to each Initial L/C Issuer, its obligation to issue
Letters of Credit to the Borrower pursuant to Section 2.03 in an aggregate
principal amount at any one time outstanding not to exceed 25% of the Letter of
Credit Sublimit (which, as of the Closing Date, would be $5,000,000), as such
amount may be adjusted from time to time in accordance with this Agreement.
 "L/C Credit Extension" means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
 "L/C Issuer" means with respect to a particular Letter of Credit, (a) each
Initial L/C Issuer in its capacity as issuer of such Letter of Credit, (b) such
other Lender selected by the Borrower (upon notice to the Administrative Agent)
from time to time to issue such Letter of Credit (provided that no Lender shall
be required to become an L/C Issuer pursuant to this subclause (b) without such
Lender's consent), or any successor issuer of Letters of Credit hereunder or (c)
any Lender selected by the Borrower (with the consent of the Administrative
Agent) to replace a Lender who is a Defaulting Lender at the time of such
Lender's appointment as an L/C Issuer (provided that no Lender shall be required
to become an L/C Issuer pursuant to this subclause (c) without such Lender's
consent), or any successor issuer of Letters of Credit hereunder.
13

--------------------------------------------------------------------------------





 "L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be "outstanding" in the amount so remaining available
to be drawn.
 "Lenders" means each of the Persons identified as a "Lender" on the signature
pages hereto, each other Person that becomes a "Lender" in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.
 "Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 "Letter of Credit" means any standby letter of credit issued hereunder.
 "Letter of Credit Application" means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.
 "Letter of Credit Expiration Date" means the day that is five Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
 "Letter of Credit Fee" has the meaning specified in Section 2.03(h).
 "Letter of Credit Sublimit" means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $20,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
 "LIBOR Market Index Rate" shall mean, for any day, in the case of Dollars, the
rate for one month interbank offered rate for deposits in Dollars appearing on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time) on such day,
or if such day is not a London Banking Day, then the immediately preceding
London Banking Day (or if not so reported, then as determined by the
Administrative Agent from another recognized source or interbank quotation)
provided, that, if the LIBOR Market Index Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
 "Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 "Loan" means an extension of credit by a Lender to the Borrower under Article
II in the form of a Revolving Loan or Swing Line Loan.
14

--------------------------------------------------------------------------------





 "Loan Documents" means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 and the Fee Letters.
 "Loan Notice" means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02 or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.
 "Loan Parties" means, collectively, the Borrower and each Guarantor.
 "London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 "Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
 "Material Indebtedness" has the meaning specified in Section 8.01(e).
 "Maturity Date" means July 14, 2022 or, with respect to some or all of the
Lenders if such date is extended pursuant to Section 2.16, July 14, 2023 and/or
July 14, 2024; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
 "Minimum Collateral Amount" means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the applicable L/C Issuer(s)
with respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.14(a)(i), (a)(ii) or
(a)(iii), an amount equal to 102% of the Outstanding Amount of all L/C
Obligations, and (c) otherwise, an amount determined by the Administrative Agent
and the applicable L/C Issuer(s) in their sole discretion.
 "MLPFS" means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as a joint lead arranger and a joint book runner.
 "Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 "Mortgage Indenture" means the Mortgage and Deed of Trust, dated as of April 1,
1932, between SIGECO and Bankers Trust Company (as supplemented from time to
time before or after the date hereof by various supplemental indentures
thereto).
 "MUFG" means MUFG Union Bank, N.A..
15

--------------------------------------------------------------------------------





 "Multiemployer Plan" means a Plan of the type described in Section 4001(a)(3)
of ERISA which the Borrower or any other member of the Controlled Group is a
party to or is currently, or during the preceding five years has been obligated
to make contributions.
 "Net Mark-to-Market Exposure" of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Contracts.  "Unrealized losses" means
the fair market value of the cost to such Person of replacing such Swap Contract
as of the date of determination (assuming the Swap Contract were to be
terminated as of that date), and "unrealized profits" means the fair market
value of the gain to such Person of replacing such Swap Contract as of the date
of determination (assuming such Swap Contract were to be terminated as of that
date).
 "Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
 "Non-Defaulting Lender" means, at any time, each Lender that is not a
Defaulting Lender at such time.
 "Non-Extending Lender" has the meaning specified in Section 2.16(a).
 "Note" has the meaning specified in Section 2.11(a).
 "Notice of Loan Prepayment" means a notice of prepayment with respect to a
Loan, which shall be substantially in the form of Exhibit 2.05 or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
 "Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Guaranteed Swap Agreement and (b) all obligations
under any Guaranteed Treasury Management Agreement.
 "OFAC" means the U.S. Department of Treasury's Office of Foreign Assets
Control.
 "Ohio Operations" means the operations jointly owned by Indiana Gas Company,
Inc. and Vectren Energy Delivery of Ohio, Inc. that provide energy delivery
services to natural gas customers located near Dayton, Ohio.
 "Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in
16

--------------------------------------------------------------------------------





connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.
 "Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 "Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 "Outstanding Amount" means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
 "Parent" means Vectren Corporation, an Indiana corporation.
 "Participant" has the meaning specified in Section 10.06(d).
 "Participant Register" has the meaning specified in Section 10.06(d).
 "PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
 "Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 "Plan" means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 or Section
430 of the Code as to which the Borrower or any other member of the Controlled
Group may have any liability.
 "Platform" has the meaning specified in Section 7.01.
 "Public Lender" has the meaning specified in Section 7.01.
 "Qualified ECP Guarantor" means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 "Recipient" means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
17

--------------------------------------------------------------------------------





 "Register" has the meaning specified in Section 10.06(c).
 "Regulation U" means Regulation U of the FRB as from time to time in effect and
any successor or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.
 "Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
 "Reorganization" means the transfer of Indiana Gas Company, Inc.'s 47% interest
in the Ohio Operations to Vectren Energy Delivery of Ohio, Inc. which was
effective as of December 31, 2011.
 "Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 or Section 430 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.
 "Request for Credit Extension" means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
 "Required Lenders" means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein (with the aggregate amount of each
Lender's participation in Swing Line Loans being deemed "held" by such Lender
for purposes of this definition) or (b) if the Commitments have been terminated,
the outstanding Loans, L/C Obligations and participations therein (with the
aggregate amount of each Lender's participation in Swing Line Loans being deemed
"held" by such Lender for purposes of this definition).  The unfunded
Commitments of, and the outstanding Loans, L/C Obligations and participations
therein held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 "Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in each case, in form and substance satisfactory to
the Administrative Agent.
18

--------------------------------------------------------------------------------





 "Revolving Commitment" means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender's name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section
2.01(b), as applicable as such amount may be adjusted from time to time in
accordance with this Agreement.
 "Revolving Loan" has the meaning specified in Section 2.01(a).
 "S&P" means S&P Global Ratings, a division of S&P Global Inc., and any
successor thereto.
 "Sanctions" has the meaning set forth in Section 6.20.
 "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 "SIGECO" means Southern Indiana Gas and Electric Company, an Indiana
corporation.
 "Single Employer Plan" means a Plan maintained by the Borrower or any other
member of the Controlled Group for employees of the Borrower or any other member
of the Controlled Group.
"Specified Loan Party" has the meaning set forth in Section 4.08.
  "Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person; provided that, for the avoidance of
doubt, it is understood that the amount of economic interest that a Person may
have in another Person shall have no bearing on whether or not such Person is
deemed to be a Subsidiary. Unless otherwise specified, all references herein to
a "Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries
of the Borrower.
 "Substantial Portion" means, with respect to the property of the Borrower and
its Subsidiaries, property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.
"Swap Bank" means any Person that (a) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (b) in the case of any Swap Contract in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (c) within 30 days
after the time it enters into the applicable Swap Contract, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Swap Contract.
  "Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity
19

--------------------------------------------------------------------------------





contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.
"Swap Obligation" means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.
  "Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 "Swing Line Loan" has the meaning specified in Section 2.04(a).
 "Swing Line Loan Notice" means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04 or such other form as is approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.
 "Swing Line Sublimit" means an amount equal to the lesser of (a) $10,000,000
and (b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Commitments.
 "Synthetic Lease Obligation" means the monetary obligation of a Person under
(i) a so-called synthetic or off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).  The amount of Synthetic Lease
Obligations of any Person under any such lease or agreement shall be the amount
which would be shown as a liability on a balance sheet of such Person prepared
in accordance with GAAP if such lease or agreement were accounted for as a
Capitalized Lease.
 "Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 "Threshold Amount" means $50,000,000.
 "Total Revolving Outstandings" means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.
 "Treasury Management Agreement" means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds
20

--------------------------------------------------------------------------------





transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.
"Treasury Management Bank" means any Person that (a) at the time it enters into
a Treasury Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Treasury Management Agreement in effect on or prior to the Closing Date, is, as
of the Closing Date or within 30 days thereafter, a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent and a party to a
Treasury Management Agreement or (c) within 30 days after the time it enters
into the applicable Treasury Management Agreement, becomes a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case, in its capacity as a party to such Treasury Management Agreement.


 "Type" means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 "Unfunded Liabilities" means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
 "United States" and "U.S." mean the United States of America.
 "Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).
 "U.S. Person" means any Person that is a "United States person" as defined in
Section 7701(a)(30) of the Internal Revenue Code.
 "U.S. Tax Compliance Certificate" has the meaning specified in Section
3.01(e)(ii)(B)(III).
 "VCC Credit Agreement" means that certain Credit Agreement, dated as of the
Closing Date, by and among Vectren Capital, Corp., Vectren Corporation, the
lenders party thereto and Bank of America, as administrative agent.
 "Voting Stock" means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 "Wells Fargo" means Wells Fargo Bank, National Association.
 "WFS" means Wells Fargo Securities, LLC in its capacity as a joint lead
arranger and joint book runner.
 "Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
outstanding Voting Stock of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
21

--------------------------------------------------------------------------------





 "Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02 Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation."  The word "will" shall be construed to have the
same meaning and effect as the word "shall."  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "hereto," "herein,"
"hereof" and "hereunder," and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)
In the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including;" the words "to" and "until"
each mean "to but excluding;" and the word "through" means "to and including."

(c)
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.
(a)
Generally.  Except as otherwise specifically prescribed herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Loan Parties
and their Subsidiaries shall be deemed to be carried at

22

--------------------------------------------------------------------------------





100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.
(b)
Changes in GAAP.  If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05 Times of Day; Rates.
(a)
Times of Day. Unless otherwise specified, all references herein to times of day
shall be references to Central time (daylight or standard, as applicable).

(b)
Rates.  The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of "Eurodollar Base Rate" or with respect to any comparable or
successor rate thereto.

1.06 Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
ARTICLE II 


THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Revolving Loans.
(a)
Revolving Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a "Revolving Loan") to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender's Revolving

23

--------------------------------------------------------------------------------





Commitment; provided, however, that after giving effect to any Borrowing of
Revolving Loans, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender's Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender's Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender's Revolving Commitment.  Within the limits of each Lender's
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01.  Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein, and provided further that no
Loan shall be outstanding for a period of more than 364 consecutive days.
(b)
Increases of the Aggregate Revolving Commitments.  The Borrower shall have the
right, upon at least five Business Days' prior written notice to the
Administrative Agent, to increase the Aggregate Revolving Commitments (but not
the Letter of Credit Sublimit or the Swing Line Sublimit) by up to $200,000,000
in the aggregate in one or more increases, at any time prior to the date that is
sixty days prior to the Maturity Date, subject, however, in any such case, to
satisfaction of the following conditions precedent:

(i)
the Aggregate Revolving Commitments shall not exceed $600,000,000 without the
consent of the Required Lenders;

(ii)
no Default shall have occurred and be continuing on the date on which such
increase is to become effective;

(iii)
the representations and warranties set forth in Article VI shall be true and
correct in all material respects (or, if any such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) on and as of the date on which such increase
is to become effective, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, if any such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as drafted) as of such earlier date;

(iv)
the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower demonstrating pro forma compliance with the
covenant contained in Section 7.15 after giving effect to any Credit Extensions
made on the date of such increase;

(v)
such increase shall be in a minimum amount of $10,000,000 and in integral
multiples of $5,000,000 in excess thereof;

(vi)
such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional Revolving Commitments in a corresponding
amount of such requested increase from either existing Lenders and/or one or
more other institutions that qualify as Eligible Assignees (it being understood
and agreed that no existing Lender shall be required to provide an additional
Revolving Commitment) and (B) documentation from each institution providing an
additional Revolving Commitment evidencing its additional Revolving Commitment
and its obligations under this Agreement in form and substance acceptable to the
Administrative Agent;

24

--------------------------------------------------------------------------------





(vii)
the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and the Guarantors) it may
reasonably request relating to the corporate or other necessary authority for
such increase and the validity of such increase in the Aggregate Revolving
Commitments, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent;

(viii)
the Administrative Agent shall have received evidence, in form and substance
satisfactory to the Administrative Agent, of new or supplemental regulatory
approval by any applicable regulatory body required in connection with such
increase of the Revolving Commitments; and

(ix)
if any Revolving Loans are outstanding at the time of the increase in the
Aggregate Revolving Commitments, the Borrower shall, if applicable, prepay one
or more existing Revolving Loans (such prepayment to be subject to Section 3.05)
in an amount necessary such that after giving effect to the increase in the
Aggregate Revolving Commitments, each Lender will hold its pro rata share (based
on its Applicable Percentage of the increased Aggregate Revolving Commitments)
of outstanding Revolving Loans.

2.02 Borrowings, Conversions and Continuations of Loans.
(a)
Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower's
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided, that, each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of, Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans.  Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Each Loan Notice shall specify (i) whether the Borrower is requesting
a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of a Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.  Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted.

25

--------------------------------------------------------------------------------





(b)
Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection.  In the case of a Borrowing, each Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent's Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Borrower as provided above.

(c)
Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of the Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurodollar Rate Loans be converted immediately to Base Rate
Loans.

(d)
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.

(e)
After giving effect to all Borrowings, all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than fifteen Interest Periods in effect with respect to all Loans.

2.03 Letters of Credit.
(a)
The Letter of Credit Commitment.

(i)
Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender's Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender's Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender's

26

--------------------------------------------------------------------------------





Revolving Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit; provided, further, that after giving
effect to all L/C Credit Extensions, the aggregate Outstanding Amount of all L/C
Obligations of any Initial L/C Issuer shall not exceed such Initial L/C Issuer's
L/C Commitment.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower's ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
(ii)
An L/C Issuer shall not issue any Letter of Credit if:

(A)
subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Lenders (other than Defaulting Lenders) holding a majority
of the Revolving Commitments have approved such expiry date; or

(B)
the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date.

(iii)
An L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B)
the issuance of such Letter of Credit would violate one or more policies of such
L/C Issuer applicable to borrowers generally;

(C)
except as otherwise agreed by the Administrative Agent and such L/C Issuer, such
Letter of Credit is in an initial stated amount less than $100,000;

(D)
such Letter of Credit is to be denominated in a currency other than Dollars;

(E)
such Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or

27

--------------------------------------------------------------------------------





(F)
any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its reasonable discretion) with the Borrower
or such Lender to eliminate such L/C Issuer's actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iv)
An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)
An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)
Each L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and such L/C
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b)
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)
Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the applicable L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer. Such Letter of Credit Application must
be received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of

28

--------------------------------------------------------------------------------





Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require.  Additionally, the Borrower shall furnish to
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require.
(ii)
Promptly after receipt of any Letter of Credit Application, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or the applicable Subsidiary
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer's usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender's Applicable Percentage times the amount of such
Letter of Credit.

(iii)
If the Borrower so requests in any applicable Letter of Credit Application, the
applicable L/C Issuer may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an "Auto-Extension Letter
of Credit"); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the "Non-Extension
Notice Date") in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the applicable
L/C Issuer, the Borrower shall not be required to make a specific request to
such L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each case directing such L/C Issuer not to permit
such extension.

29

--------------------------------------------------------------------------------





(iv)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.  On a monthly basis, each L/C Issuer shall deliver to the
Administrative Agent a complete list of all outstanding Letters of Credit issued
by such L/C Issuer as provided in Section 2.03(f).

(c)
Drawings and Reimbursements; Funding of Participations.

(i)
Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an "Honor Date"), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing; provided that the Borrower has received notice of such payment by 10:00
a.m. on such Honor Date, and if the Borrower receives notice of such payment
after such time, the Borrower shall make such payment not later than 11:00 a.m.
on the Business Day following receipt of such notice (together with interest
thereon).  If the Borrower fails to so reimburse the applicable L/C Issuer by
such time, the Administrative Agent shall promptly notify each Lender and the
Borrower of the Honor Date, the amount of the unreimbursed drawing (the
"Unreimbursed Amount"), and the amount of such Lender's Applicable Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Borrowing of Revolving Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments.  Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)
Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent's Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

(iii)
With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender's payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect

30

--------------------------------------------------------------------------------





of its participation in such L/C Borrowing and shall constitute an L/C Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.03.
(iv)
Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender's Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v)
Each Lender's obligation to make Revolving Loans or L/C Advances to reimburse
the applicable L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi)
If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender's Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the applicable L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d)
Repayment of Participations.

(i)
At any time after the applicable L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender's L/C Advance in respect
of such payment in accordance with Section 2.03(c), if such L/C Issuer or the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), such L/C Issuer shall turn over such
payment to the Administrative Agent for distribution to such Lender or the
Administrative Agent will distribute to such Lender, in each case, its
Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

31

--------------------------------------------------------------------------------





(ii)
If any payment received by an L/C Issuer or the Administrative Agent for the
account of such L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)
Obligations Absolute.  The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)
any lack of validity or enforceability of such Letter of Credit, this Agreement
or any other Loan Document;

(ii)
the existence of any claim, counterclaim, setoff, defense or other right that
any Loan Party or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(iv)
waiver by the applicable L/C Issuer of any requirement that exists for such L/C
Issuer's protection and not the protection of the Borrower or any waiver by the
applicable L/C Issuer which does not in fact materially prejudice the Borrower;

(v)
honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)
any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the ISP;

(vii)
any payment by such L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by such L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

32

--------------------------------------------------------------------------------





(viii)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)
Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the
applicable L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer's willful misconduct or gross negligence or such L/C
Issuer's willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
Each L/C Issuer shall provide to the Administrative Agent a list of outstanding
Letters of Credit (together with amounts) issued by it on a monthly basis (and
upon the request of the Administrative Agent); the Administrative Agent shall
provide a copy of such list to any Lender upon request. Any L/C Issuer may send
a Letter of Credit or conduct any communication to or from the beneficiary via
the Society for Worldwide Interbank Financial Telecommunication ("SWIFT")
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g)
Applicability of ISP.  Unless otherwise expressly agreed by the applicable L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit. Notwithstanding the foregoing, no L/C
Issuer shall be responsible to the

33

--------------------------------------------------------------------------------





Borrower for, and such L/C Issuer's rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(h)
Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a Letter
of Credit fee (the "Letter of Credit Fee") for each Letter of Credit equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i)
Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer. The
Borrower shall pay directly to the applicable L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the applicable Fee Letter (or such other rate as agreed by the
Borrower and the applicable L/C Issuer), computed on the daily amount available
to be drawn under such Letter of Credit and on a quarterly basis in arrears. 
Such fronting fee shall be due and payable on the first Business Day after the
end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(j)
Conflict with Issuer Documents.  In the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

(k)
Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower,

34

--------------------------------------------------------------------------------





and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.
2.04 Swing Line Loans.
(a)
Swing Line Facility.  Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall, unless (i) any Lender at such time is a
Defaulting Lender and (ii) the Swing Line Lender has not entered into
arrangements satisfactory to it with the Borrower or such Defaulting Lender to
eliminate the Swing Line Lender's actual or potential Fronting Exposure (after
giving effect to Section 2.15(a)(iv)) with respect to such Defaulting Lender (in
which case the Swing Line Lender may in its discretion), make loans (each such
loan, a "Swing Line Loan") to the Borrower in Dollars from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender's
Revolving Commitment; provided, however, that after giving effect to any Swing
Line Loan, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender's Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender's Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender's Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall bear interest only at a rate based on the Base Rate or the LIBOR Market
Index Rate.  Immediately upon the making of a Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender's Applicable Percentage times the
amount of such Swing Line Loan.

(b)
Borrowing Procedures.  Each Borrowing of Swing Line Loans shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) a Swing Line Loan Notice;
provided, that, each telephonic notice by the Borrower pursuant to this Section
2.04(b) must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.    Each such
Swing Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000 and integral multiples of $100,000 in excess
thereof, (ii) whether such Swing Line Loan shall bear interest at the Base Rate
or at the LIBOR Market Index Rate and (iii) the requested borrowing date, which
shall be a Business Day.  If the Borrower fails to specify whether such Swing
Line Loan should bear interest at the Base Rate or at the LIBOR Market Index
Rate, then the applicable Swing Line Loan shall bear interest at the Base Rate. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing

35

--------------------------------------------------------------------------------





Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Swing
Line Loans (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Swing Line Lender by
the Borrower.
(c)
Refinancing of Swing Line Loans.

(i)
The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Loan that is a Base Rate Loan in an amount equal to such Lender's
Applicable Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent's Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii)
If for any reason any Swing Line Loan cannot be refinanced by such a Borrowing
of Revolving Loans in accordance with Section 2.04(c)(i), the request for
Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line Loan
and each Lender's payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii)
If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment

36

--------------------------------------------------------------------------------





is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender's Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
(iv)
Each Lender's obligation to make Revolving Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender's obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d)
Repayment of Participations.

(i)
At any time after any Lender has purchased and funded a risk participation in a
Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

(ii)
If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)
Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans. 
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender's
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f)
Payments Directly to Swing Line Lender.  The Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.

37

--------------------------------------------------------------------------------





2.05 Prepayments.
(a)
Voluntary Prepayments of Loans.

(i)
Revolving Loans.  The Borrower may, upon delivery of a Notice of Loan Prepayment
to the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding).  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender's Applicable Percentage of such prepayment.  If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.15,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.

(ii)
Swing Line Loans.  The Borrower may, upon notice to the Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b)
Mandatory Prepayments of Loans.

(i)
Revolving Commitments.  If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

(ii)
Application of Mandatory Prepayments.  All amounts required to be paid pursuant
to this Section 2.05(b) shall be applied, first, ratably to the L/C Borrowings
and

38

--------------------------------------------------------------------------------





the Swing Line Loans, second, to the outstanding Revolving Loans, and, third, to
Cash Collateralize the remaining L/C Obligations.
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.  All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
2.06 Termination or Reduction of Aggregate Revolving Commitments.
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such sublimit shall
be automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments.  Any reduction of the Aggregate
Revolving Commitments shall be applied to the Revolving Commitment of each
Lender according to its Applicable Percentage.  All fees accrued with respect
thereto until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.
2.07 Repayment of Loans.
(a)
Revolving Loans.  The Borrower shall repay to the Lenders on the Maturity Date
the aggregate principal amount of all Revolving Loans outstanding on such date.

(b)
Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the Maturity
Date; provided that if such Swing Line Loan bears interest at the LIBOR Market
Index Rate, the Borrower shall repay such Swing Line Loan on the earlier to
occur of (i) the date fourteen days after such Swing Line Loan is made and (ii)
the Maturity Date; provided that no Swing Line Loan can be repaid with another
Swing Line Loan.  Furthermore, if any Swing Line Loan outstanding bears interest
at the LIBOR Market Index Rate, then on the date fourteen days after such Swing
Line Loan was made, all Swing Line Loans bearing interest at the LIBOR Market
Index Rate must be repaid in full.

2.08 Interest.
(a)
Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to, at the Borrower's option, (x) the Base Rate plus the Applicable Rate
or (y) the LIBOR Market Index Rate plus the Applicable Rate.

39

--------------------------------------------------------------------------------





(b)
(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)
If any amount (other than principal of any Loan) payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii)
Upon the request of the Required Lenders, while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)
Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09 Fees.
In addition to certain fees described in subsections (h) and (i) of Section
2.03:
(a)
Commitment Fee.  The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.15. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period; provided, that (A) no commitment fee shall accrue on the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (B) any commitment fee accrued with respect to the Revolving
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.  For purposes of
clarification, Swing Line Loans shall not be considered outstanding for purposes
of determining the unused portion of the Aggregate Revolving Commitments.

40

--------------------------------------------------------------------------------





(b)
Fee Letters.  The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.11 Evidence of Debt.
(a)
The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender's Loans in addition to such accounts or records.  Each such promissory
note shall be in the form of Exhibit 2.11(a) (a "Note").  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b)
In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent's Clawback.
(a)
General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each

41

--------------------------------------------------------------------------------





Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender's
Lending Office.  All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)
(i) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)
Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable L/C Issuer, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

42

--------------------------------------------------------------------------------





A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)
Failure to Satisfy Conditions Precedent.  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d)
Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e)
Funding Source.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)
Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

(g)
Pro Rata Treatment.  Subject to Section 2.15, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of fees, each reduction of the Aggregate Revolving Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective Revolving Commitments (or, if such Revolving
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans).

2.13 Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender's receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the
43

--------------------------------------------------------------------------------





Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)
if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)
the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Loan Party or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14 Cash Collateral.
(a)
Certain Credit Support Events.  If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the applicable L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b)
Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America. The Borrower shall pay on demand therefor from time to

44

--------------------------------------------------------------------------------





time all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.
(c)
Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d)
Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the applicable L/C Issuers that
there exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.14 may be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and the applicable
L/C Issuer may agree that Cash Collateral shall not be released but instead held
to support future anticipated Fronting Exposure or other obligations.

2.15 Defaulting Lenders.
(a)
Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)
Waivers and Amendments.  That Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of "Required Lenders" and Section
10.01.

(ii)
Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuers or Swing Line
Lender hereunder; third, to Cash Collateralize the L/C Issuers' Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.14;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender's potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer's future Fronting Exposure with respect to such

45

--------------------------------------------------------------------------------





Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.14; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or the Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender's breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 5.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender until such time as all Loans, L/C Borrowings and funded and
unfunded participations in Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to Section
2.15(a)(iv).  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)
Certain Fees.

(A)
No Defaulting Lender shall be entitled to receive any commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)
Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.

(C)
With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender's participation in
L/C Borrowings that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the applicable L/C Issuer the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer's Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv)
Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender's participation in L/C Borrowings and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with

46

--------------------------------------------------------------------------------





their respective Applicable Percentages (calculated without regard to such
Defaulting Lender's Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate principal amount of any Non-Defaulting
Lender's outstanding Revolving Loans and such Lender's participation in L/C
Borrowings and Swing Line Loans at such time to exceed such Non-Defaulting
Lender's Revolving Commitment.  Subject to Section 10.22, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender's increased exposure following such reallocation.
(v)
Cash Collateral, Repayment of Swing Line Loans.  If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender's Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuer's Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b)
Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.

2.16 Extension Option.
(a)
Request for Extension.  At any time within ninety days of any anniversary of the
Closing Date, the Borrower may, by notice to the Lenders, request that the
Lenders extend the Maturity Date for one additional year; provided that, no more
than two such requests shall be made during the term of this Agreement.  Each
Lender shall, by notice to the Borrower and the Administrative Agent not later
than the 30th day following the date of any such request from the Borrower,
advise the Borrower whether or not it agrees to extend the Maturity Date as
requested.  Each decision by a Lender shall be in the sole discretion of such
Lender, and any Lender that has not so advised the Administrative Agent by the
30th day following the date of such request from the Borrower shall be deemed to
have declined to agree to such extension.  Each of the parties hereto
acknowledges and agrees that no Lender shall be obligated to extend the Maturity
Date pursuant to the terms of this Section 2.16.  Any Lender who fails to agree
to the extension request of the Company, as set forth herein, shall be referred
to, for purposes of this Section, as a "Non-Extending Lender".

47

--------------------------------------------------------------------------------





(b)
Extension.  If Lenders holding Commitments representing at least 50% of the
Aggregate Revolving Commitments agree to any such request for extension of the
Maturity Date (collectively, the "Approving Lenders"), then the Borrower may
extend the Maturity Date for an additional year solely as to the Approving
Lenders with Aggregate Revolving Commitments equal to the aggregate Commitments
of the Approving Lenders during such extension period.  If Non-Extending Lenders
hold Commitments representing more than 50% of the Aggregate Revolving
Commitments, then the Borrower shall withdraw its extension request and the
Maturity Date will remain unchanged.  With respect to the Non-Extending Lenders,
it is understood and agreed that the Maturity Date relating to the Non-Extending
Lenders shall remain unchanged and the repayment of all obligations owed to them
and the termination of their Commitments shall occur on the then existing
Maturity Date without giving effect to such extension request.

ARTICLE III 


TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
(a)
Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)
Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws.  If any applicable Laws (as determined in
the good faith discretion of the Administrative Agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii)
If any Loan Party or the Administrative Agent shall be required by the Internal
Revenue Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding Taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii)
If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such

48

--------------------------------------------------------------------------------





Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)
Payment of Other Taxes by the Loan Parties.  Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)
Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.  Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or an L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.
(ii)
Each Lender and each L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender's failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 
49

--------------------------------------------------------------------------------





(d)
Evidence of Payments.  Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

(e)
Status of Lenders; Tax Documentation.

(i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)
Without limiting the generality of the foregoing,

(A)
any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(I)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable

50

--------------------------------------------------------------------------------





payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;
(II)
executed copies of Internal Revenue Service Form W-8ECI,

(III)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01(a) to the effect that such
Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a "10 percent shareholder" of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a "controlled
foreign corporation" described in Section 881(c)(3)(C) of the Internal Revenue
Code (a "U.S. Tax Compliance Certificate") and (y) executed copies of IRS Form
W-8BEN or W-8BEN-E; or

(IV)
to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01(b) or
Exhibit 3.01(c), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01(d) on
behalf of each such direct and indirect partner;

(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional

51

--------------------------------------------------------------------------------





documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.
(iii)
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(f)
Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or an L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or such L/C Issuer, as the case may be.  If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

(g)
Survival.  Each party's obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or
52

--------------------------------------------------------------------------------





charge interest with respect to any such Credit Extension or continue Eurodollar
Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, (x)
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all of such Lender's
Eurodollar Rate Loans to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.03 Inability to Determine Rates.
If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof or otherwise, (a) the Administrative Agent determines
that (i) Dollar deposits are not being offered to banks in the applicable
offshore interbank eurodollar market for such currency for the applicable amount
and Interest Period of such Eurodollar Rate Loan or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to this
clause (a), "Impacted Loans"), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing, conversion or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 3.03, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the applicable Impacted Loans, in which case,
such alternative interest rate shall apply with respect to such Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the applicable Impacted Loans under the first sentence of this Section 3.03, (2)
the Administrative Agent notifies the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the applicable Impacted Loans, or (3) any Lender determines that any Law has
made it unlawful, or that any
53

--------------------------------------------------------------------------------





Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative interest rate or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the ability of such Lender to do any of the
foregoing and, in each case, such Lender provides the Administrative Agent and
the Borrower written notice thereof.
3.04 Increased Costs.
(a)
Increased Costs Generally.  If any Change in Law shall:

(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurodollar Rate) or any L/C Issuer;

(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)
impose on any Lender or any L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
(b)
Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender's or such L/C Issuer's holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or such L/C Issuer's capital or on
the capital of such Lender's or such L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender's or such L/C Issuer's
holding company could have achieved but for such Change in Law (taking into
consideration such Lender's or such L/C Issuer's policies and the policies of
such Lender's or such L/C Issuer's holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender's or such L/C
Issuer's holding company for any such reduction suffered.

(c)
Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

(d)
Delay in Requests.  Failure or delay on the part of any Lender or any L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender's or such L/C Issuer's right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or such L/C Issuer's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05 Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)
any continuation, conversion, payment or prepayment of any Eurodollar Rate Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b)
any failure by the Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Eurodollar Rate Loan
on the date or in the amount notified by the Borrower; or

(c)
any assignment of a Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders.
(a)
Designation of a Different Lending Office.  If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any Indemnified Taxes or
additional

54

--------------------------------------------------------------------------------





amount to any Lender, any L/C Issuer, or any Governmental Authority for the
account of any Lender or any L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.
(b)
Replacement of Lenders.  If any Lender requests compensation under Section 3.04,
or if the Borrower is required to pay any Indemnified Taxes or additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.

3.07 Survival.
All of the Loan Parties' obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV 


GUARANTY
4.01 The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each L/C Issuer, each Swap Bank, each Treasury Management Bank, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Guaranteed Swap Agreements or Guaranteed Treasury
Management Agreements, (i) the obligations of each Guarantor under this
Agreement and the other Loan Documents shall not exceed an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under applicable Debtor Relief Laws or any comparable provisions of
any applicable state law and (ii) the
55

--------------------------------------------------------------------------------





Obligations of a Guarantor that are guaranteed under this Guaranty shall exclude
any Excluded Swap Obligations with respect to such Guarantor.
4.02 Obligations Unconditional.
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Guaranteed Swap
Agreements or Guaranteed Treasury Management Agreements, or any other agreement
or instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated.  Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)
at any time or from time to time, without notice to any Guarantor, the time for
any performance of or compliance with any of the Obligations shall be extended,
or such performance or compliance shall be waived;

(b)
any of the acts mentioned in any of the provisions of any of the Loan Documents,
any Guaranteed Swap Agreement, or any Guaranteed Treasury Management Agreement,
or any other agreement or instrument referred to in the Loan Documents, such
Guaranteed Swap Agreements or such Guaranteed Treasury Management Agreements
shall be done or omitted;

(c)
the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Guaranteed Swap Agreement or any
Guaranteed Treasury Management Agreement, or any other agreement or instrument
referred to in the Loan Documents, such Guaranteed Swap Agreements or such
Guaranteed Treasury Management Agreements shall be waived or any other guarantee
of any of the Obligations or any security therefor shall be released, impaired
or exchanged in whole or in part or otherwise dealt with;

(d)
any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e)
any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Guaranteed Swap Agreement or any Guaranteed Treasury
Management Agreement, or any other agreement or instrument referred to in the
Loan Documents, such Guaranteed Swap Agreements or such Guaranteed Treasury
Management Agreements, or against any other Person under any other guarantee of,
or security for, any of the Obligations.
56

--------------------------------------------------------------------------------





4.03 Reinstatement.
The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.
4.04 Certain Additional Waivers.
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05 Remedies.
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 8.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in said Section 8.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01.
4.06 Rights of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.
4.07 Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
4.08 Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an "eligible contract
participant" under the Commodity Exchange Act (a "Specified Loan Party") or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by
57

--------------------------------------------------------------------------------





such Specified Loan Party from time to time to honor all of its obligations
under the Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor's obligations and undertakings
under this Article IV voidable under applicable Debtor Relief Laws, and not for
any greater amount). The obligations and undertakings of each applicable Loan
Party under this Section shall remain in full force and effect until such time
as the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement) have been paid in full and the
Commitments have expired or terminated. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a "keepwell, support, or other agreement" for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.


ARTICLE V 


CONDITIONS PRECEDENT
5.01 Conditions of Initial Credit Extension.
This Agreement shall be effective upon and the obligation of each L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)
Loan Documents.  Receipt by the Administrative Agent of executed counterparts of
this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender.

(b)
No Material Adverse Change.  There shall not have occurred a material adverse
change since December 31, 2016 in the business, assets, liabilities (actual or
contingent), operations or condition (financial or otherwise) of the Borrower
and its Subsidiaries, taken as a whole.

(c)
Organization Documents, Resolutions, Etc. Receipt by the Administrative Agent of
the following, in form and substance satisfactory to the Administrative Agent:

(i)
copies of the Organization Documents of each Loan Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date; and

(ii)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party.

(d)
Termination of Existing Credit Agreement.  Receipt by the Administrative Agent
of evidence reasonably satisfactory to the Administrative Agent that the
Existing Credit Agreement shall have been repaid and terminated.

58

--------------------------------------------------------------------------------





(e)
Closing of VCC Credit Agreement.  Receipt by the Administrative Agent of
evidence that the VCC Credit Agreement shall closed, or substantially
simultaneously with the closing of this Agreement will be, closed.

(f)
Closing Certificate.  Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
specified in Section 5.01(b) and Sections 5.02(a) and (b) have been satisfied.

(g)
Opinions of Counsel. Receipt by the Administrative Agent of favorable opinions
of legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated as of the Closing Date, and in substantially the form of
Exhibit 5.02(d).

(h)
Certificates of Good Standing or Existence. Receipt by the Administrative Agent
of such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

(i)
Fees.  Receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before the Closing Date.

(j)
Attorney Costs.  The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.02 Conditions to all Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:
(a)
The representations and warranties of each Loan Party contained in Article VI
(other than the representation and warranty contained in Sections 6.05, 6.07 and
6.16) or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or, if any such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as drafted) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if any such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) as of such earlier date.

59

--------------------------------------------------------------------------------





(b)
No Default shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds thereof.

(c)
The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE VI 


REPRESENTATIONS AND WARRANTIES
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
6.01 Existence and Standing.
Each of the Guarantors, the Borrower and the Subsidiaries of the Borrower is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.  Set forth on Schedule 6.01 is the U.S. taxpayer identification
number of each Loan Party as of the Closing Date.
6.02 Authorization and Validity.
Each of the Borrower and the Guarantors has the power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder.  The execution and delivery by each of the
Borrower and each Guarantor of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which each of the Borrower and
any Guarantor is a party constitute legal, valid and binding obligations of the
Borrower and the Guarantors enforceable against the Borrower and the Guarantors
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally.
6.03 No Conflict; Government Consent.
Neither the execution or delivery by the Borrower and the Guarantors of the Loan
Documents to which it is a party, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Borrower, any Guarantor or any of their Subsidiaries, (ii)
the Borrower's, any Guarantor's or any of their Subsidiaries' Organization
Documents, or (iii) the provisions of any indenture, instrument or agreement to
which the Borrower, any Guarantor or any of their Subsidiaries is a party or is
subject, or by which it, or its property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the property of the Borrower, any Guarantor
or any such Subsidiary pursuant to the terms of any such indenture, instrument
or agreement.  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any Governmental Authority which has
not been obtained by the Borrower, any Guarantor or any of their Subsidiaries,
is required to be obtained
60

--------------------------------------------------------------------------------





by the Borrower, any Guarantor or any of their Subsidiaries in connection with
the execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.
6.04 Financial Statements.
The Audited Financial Statements heretofore delivered to the Lenders were
prepared in accordance with generally accepted accounting principles in effect
on the date such statements were prepared and fairly present the consolidated
financial condition of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
6.05 Material Adverse Change.
Since the date of the Audited Financial Statements, there has been no change in
the business, property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.
6.06 Taxes.
The Loan Parties and their Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Borrower or any of its Subsidiaries, except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with GAAP and as to which no Lien exists other than Liens permitted
by Section 7.13(a).  No tax Liens have been filed and no claims are being
asserted with respect to any such taxes.  The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of any taxes or other
governmental charges are adequate.
6.07 Litigation and Contingent Obligations.
There is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Borrower or any of its Subsidiaries which (i) could
reasonably be expected to have a Material Adverse Effect or (ii) seeks to
prevent, enjoin or delay the making of any Credit Extensions.  Other than any
liability incident to any litigation, arbitration or proceeding which (i) could
not reasonably be expected to have a Material Adverse Effect or (ii) is
disclosed in the Form 10-K of the Parent for the fiscal year ended December 31,
2016, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 7.01.
6.08 Subsidiaries.
Schedule 6.08 contains an accurate list of all Subsidiaries of the Borrower as
of the date of this Agreement, setting forth their respective jurisdictions of
organization and the percentage of their respective Equity Interests owned by
the Borrower or other Subsidiaries.  All of the issued and outstanding shares of
Equity Interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such Equity Interests) duly authorized and issued and
are fully paid and non-assessable.
61

--------------------------------------------------------------------------------





6.09 ERISA.
Neither the Borrower nor any other member of the Controlled Group has incurred,
or is reasonably expected to incur, any withdrawal liability to Multiemployer
Plans that would reasonably be expected to have a Material Adverse Effect.  Each
Plan complies in all material respects with all applicable requirements of law
and regulations, no Reportable Event has occurred with respect to any Plan,
neither the Borrower nor any other member of the Controlled Group has withdrawn
from any Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Plan.
6.10 Accuracy of Information.
No information, exhibit or report furnished by the Borrower or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.
6.11 Regulation U.
Margin stock (as defined in Regulation U) constitutes less than 25% of the value
of those assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge, or other restriction hereunder.
6.12 Material Agreements.
Neither the Borrower nor any Subsidiary thereof is a party to any agreement or
instrument or subject to any charter or other corporate restriction which could
reasonably be expected to have a Material Adverse Effect.  Neither the Borrower
nor any Subsidiary thereof is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any agreement to which it is a party, which default could reasonably be expected
to have a Material Adverse Effect or (ii) any agreement or instrument evidencing
or governing Indebtedness, which default could reasonably be expected to have a
Material Adverse Effect.
6.13 Compliance with Laws.
The Borrower and its Subsidiaries have complied with all applicable Laws except
for any failure to comply with any of the foregoing which could not reasonably
be expected to have a Material Adverse Effect.
6.14 Ownership of Properties.
Except as set forth on Schedule 6.14, on the date of this Agreement, the
Borrower and its Subsidiaries will have good title, free of all Liens other than
those permitted by Section 7.13, to all of the property and assets reflected in
the Borrower's most recent consolidated financial statements provided to the
Administrative Agent as owned by the Borrower and its Subsidiaries.
6.15 Plan Assets; Prohibited Transactions.
The Borrower is not an entity deemed to hold "plan assets" within the meaning of
29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in Section 3(3)
of ERISA) which is subject to Title I of ERISA or any plan (within the meaning
of Section 4975 of the Internal Revenue Code), and neither the execution of this
Agreement nor the making of Credit Extensions hereunder gives rise to a
prohibited
62

--------------------------------------------------------------------------------





transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code.  The Borrower is not and will not be (1) an employee
benefit plan subject to Title I of ERISA, (2) a plan or account subject to
Section 4975 of the Internal Revenue Code; (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code; or (4) a “governmental plan” within the meaning of ERISA.
6.16 Environmental Matters.
The Loan Parties and their Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Loan Party nor any
of its Subsidiaries has received any notice to the effect that its operations
are not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.
6.17 Investment Company Act.
Neither the Borrower nor any Subsidiary thereof is an "investment company" or a
company "controlled" by an "investment company", within the meaning of the
Investment Company Act of 1940, as amended.
6.18 Insurance.
The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.
6.19 Solvency.
(a)
Immediately after the consummation of the transactions to occur on the date
hereof and immediately following the making of each Credit Extension, if any,
made on the date hereof and after giving effect to the application of the
proceeds of such Credit Extension, (i) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, subordinated, contingent or otherwise, of the
Borrower and its Subsidiaries on a consolidated basis; (ii) the present fair
saleable value of the property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

63

--------------------------------------------------------------------------------





(b)
The Borrower does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

6.20 Compliance with OFAC Rules and Regulations.
The Borrower represents that neither the Borrower nor any of its Subsidiaries
(collectively, the "Company") or, to the knowledge of the Company, any director,
officer, employee, agent, affiliate or representative of the Company is an
individual or entity currently the subject to any sanctions administered or
enforced by the United States Government, including without limitation OFAC, the
United Nations Security Council ("UNSC"), the European Union, Her Majesty's
Treasury ("HMT"), or other relevant sanctions authority ("Sanctions"), nor is
the Company located, organized or resident in a country, region or territory
that is the subject of Sanctions.
6.21 Patriot Act.
To the extent applicable, the Borrower and each Subsidiary is in compliance, in
all material respects, with (a) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the PATRIOT Act.
6.22 Anti-Corruption Laws.
To the extent applicable, no part of the proceeds of any Loan or Letter of
Credit will be used by any Loan Party, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, or any similar laws, rules or regulations issued,
administered or enforced by any Governmental Authority having jurisdiction over
any of the Borrower or any other Loan Party.
6.23 EEA Financial Institutions.
No Loan Party is an EEA Financial Institution.
ARTICLE VII 


COVENANTS
Until the Obligations are paid in full, and so long as any Commitment is
outstanding, unless the Required Lenders shall otherwise consent in writing:
7.01 Financial Reporting.
The Borrower will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and the Borrower will furnish to the Administrative Agent
and the Lenders:
64

--------------------------------------------------------------------------------





(a)
Within 90 days after the close of each of its fiscal years, an unqualified audit
report certified by independent certified public accountants acceptable to the
Lenders, prepared in accordance with GAAP on a consolidated basis for the
Borrower and the Guarantors, including balance sheets as of the end of such
period, related statements of income and retained earnings, and a consolidated
statement of cash flows.

(b)
Within 45 days after the close of the first three quarterly periods of each of
its fiscal years, either (i) a consolidated unaudited balance sheet as at the
close of each such period and consolidated statements of income and retained
earnings and a statement of cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its Chief Financial
Officer or (ii) if the Borrower is then a "registrant" within the meaning of
Rule 1-01 of Regulation S-X of the SEC and required to file a report on Form
10-Q with the SEC, a copy of the Borrower's report on Form 10-Q for such
quarterly period.

(c)
Together with the financial statements required under Sections 7.01(a) and (b),
a compliance certificate in substantially the form of Exhibit 7.01 signed by its
Chief Financial Officer or Treasurer showing the calculations necessary to
determine compliance with this Agreement and stating that no Default or Event of
Default exists, or if any Default or Event of Default exists, stating the nature
and status thereof.

(d)
As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the Chief Financial Officer or Treasurer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto.

(e)
As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any Environmental Law by the Borrower or any of its
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect.

(f)
Promptly upon the furnishing thereof to the shareholders of the Borrower, copies
of all financial statements, reports and proxy statements so furnished.

(g)
Promptly upon the filing thereof, copies of all registration statements (other
than registration statements on Form S-8 or any successor form thereto and other
than registration statements relating to shares to be issued under a dividend
reinvestment plan) and annual, quarterly, monthly or other regular reports which
the Borrower or any Subsidiary files with the SEC.

(h)
Promptly upon the occurrence thereof, notice of any announcement by Moody’s or
S&P of any change or possible change in a Debt Rating of the Borrower.

(i)
Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 7.01(a), 7.01(b), 7.01(c)
or 7.01(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the
65

--------------------------------------------------------------------------------





Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower's behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuers materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, "Borrower Materials") by posting the Borrower Materials
on Debt Domain, Syndtrak, IntraLinks or another similar electronic system (the
"Platform") and (b) certain of the Lenders (each a "Public Lender") may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person's securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked "PUBLIC" which, at a minimum, shall
mean that the word "PUBLIC" shall appear prominently on the first page thereof;
(x) by marking Borrower Materials "PUBLIC," the Borrower shall be deemed to have
authorized the Administrative Agent, MLPFS, the L/C Issuers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated as
"Public Side Information;" and (z) the Administrative Agent and MLPFS shall be
entitled to treat any Borrower Materials that are not marked "PUBLIC" as being
suitable only for posting on a portion of the Platform that is not marked as
"Public Side Information."
7.02 Use of Proceeds.
Use the proceeds of the Credit Extensions solely (a) to refinance existing
Indebtedness under the Existing Credit Agreement, (b) for the working capital,
capital expenditures and other lawful corporate purposes and (c) to pay fees and
expenses in connection with this Agreement. Neither the Borrower nor any
Guarantor will, nor will it permit any Subsidiary to, use any of the proceeds of
the Loans to purchase or carry any "margin stock" (as defined in Regulation U).
7.03 Notice of Default.
The Borrower and each Guarantor will, and will cause each of their respective
Subsidiaries to, give notice in writing to the Lenders of the occurrence of any
Default or Event of Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect,
in each case promptly after any Responsible Officer of the Borrower or a
Guarantor obtains knowledge thereof.
66

--------------------------------------------------------------------------------





7.04 Conduct of Business.
Each of the Borrower and each Guarantor will, and will cause each Subsidiary to:
(a)
carry on and conduct its business in substantially the same manner and in
substantially the same or reasonably related fields of enterprise as it is
presently conducted; and

(b)
preserve and keep in full force and effect the existence of the Borrower, the
Guarantors and the Subsidiaries of the Borrower as a corporation, partnership or
limited liability company unless, in the good faith judgment of the Borrower,
the termination of or failure to preserve and keep in full force and effect the
existence of any Subsidiary of the Borrower would not individually or in the
aggregate have a Material Adverse Effect; provided that if any Subsidiary is
dissolved, the assets of such Subsidiary shall be transferred to a Loan Party in
connection with such dissolution.

7.05 Taxes.
The Borrower and each Guarantor will, and will cause each of their respective
Subsidiaries to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with GAAP.
7.06 Insurance.
The Borrower and each Guarantor will, and will cause each of their respective
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance on all their property in such amounts and covering such
risks as is consistent with sound business practice, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.
7.07 Compliance with Laws.
(a)
The Borrower and each Guarantor will, and will cause each of their respective
Subsidiaries to, comply with all Laws to which it may be subject including,
without limitation, all Environmental Laws, except where such noncompliance,
singly or in the aggregate, could not have a Material Adverse Effect.

(b)
Without limiting clause (a) above, the Borrower and each Guarantor will, and
will cause each of their respective Subsidiaries to, ensure that no person who
owns a controlling interest in or otherwise controls the Borrower, any Guarantor
or any Subsidiary is or shall be (i) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control ("OFAC"), Department of the Treasury, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders.

(c)
Without limiting clause (a) above, the Borrower and each Guarantor will, and
will cause each of their respective Subsidiaries to, comply with the Bank
Secrecy Act ("BSA") and all other applicable anti-money laundering laws and
regulations.

67

--------------------------------------------------------------------------------





7.08 Maintenance of Properties.
The Borrower and each Guarantor will, and will cause each of their respective
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
its property in good repair, working order and condition (other than ordinary
wear and tear), and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where such failure, to maintain, singly
or in the aggregate, could not have a Material Adverse Effect provided that this
Section 7.08 shall not prevent the Borrower from discontinuing the operation and
maintenance of any of its properties if such discontinuance is desirable on the
conduct of its business and the Borrower has concluded that such discontinuance
could not individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.
7.09 Inspection.
The Borrower and each Guarantor will, and will cause each of their respective
Subsidiaries to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, to inspect any of the property, books and
financial records of the Borrower, such Guarantor and such Subsidiaries, to
examine and make copies of the books of accounts and other financial records of
the Borrower, such Guarantor and such Subsidiary, and to discuss the affairs,
finances and accounts of the Borrower, such Guarantor and such Subsidiary with,
and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender
may designate.
7.10 Merger.
Neither the Borrower nor any Guarantor will merge or consolidate with or into
any other Person, except (i) a Subsidiary of the Borrower may merge into the
Borrower or a Guarantor and (ii) provided that, both prior to and immediately
after giving effect to such merger or consolidation, no Default or Event of
Default exists, the Borrower and any Guarantor may enter into mergers (provided
that (x) the Borrower, or such Guarantor, as the case may be, is the surviving
corporation of any such merger or consolidation to which such Person is a party
or (y) if the Borrower or such Guarantor is not the surviving Person, (A) the
Person into which the Borrower or such Guarantor, as the case may be, shall be
merged or formed by any such consolidation (1) shall be a corporation organized
and validly existing under the laws of the United States or any state thereof or
the District of Columbia and (2) shall assume the Borrower's or such
Guarantor's, as applicable, obligations hereunder and under the Notes in an
agreement or instrument satisfactory in form and substance to the Administrative
Agent and (B) the Debt Rating or the Corporate Rating of the surviving
corporation in effect immediately after giving effect to such merger or
consolidation shall not be less than "Baa3" (in the case of Moody's) and "BBB-"
(in the case of S&P)).
7.11 Sale of Assets.
The Borrower will not, nor will it permit any Subsidiary of the Borrower to,
lease, sell or otherwise dispose of its property to any other Person, except:
(a)
sales of inventory in the ordinary course of business.

(b)
leases, sales or other dispositions of its property that, together with all
other property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute all
or substantially all of the property of the Borrower and its Subsidiaries. 
Notwithstanding the foregoing, (i) no Loan Party shall transfer, sell or
otherwise dispose of assets

68

--------------------------------------------------------------------------------





to a Subsidiary that is not a Loan Party and (ii) the Borrower shall not sell or
otherwise dispose of any Guarantor unless the Debt Rating of the Borrower in
effect immediately after giving effect to such sale or disposition is not less
than "Baa3" (in the case of Moody's) and "BBB-" (in the case of S&P).
7.12 [Reserved].
7.13 Liens.
Each of Borrower and Guarantor will not, nor will it permit any Subsidiary to
create, incur or suffer to exist any Lien in, of, or on the property of
Borrower, Guarantor or any of their Subsidiaries, except:
(a)
Liens for taxes, assessments or governmental charges or levies on its property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

(b)
Liens imposed by law, such as carriers', warehousemen's and mechanics' liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due, and such other carriers',
warehousemen's, mechanics' or other similar liens that are being contested in
good faith and by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

(c)
Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or to secure bid, performance, surety or
similar bonds utilized in the ordinary course of business;

(d)
utility easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries;

(e)
existing Liens (including Liens securing Indebtedness of a Person existing on
the date the Person becomes a Subsidiary of the Borrower) or Liens on assets
securing Indebtedness assumed by the Borrower or a Subsidiary of the Borrower
when such assets are acquired by the Borrower or a Subsidiary of the Borrower,
including extensions, renewals or replacements of any such Liens in connection
with the extension, renewal or replacement of any related existing Indebtedness
(without any increase in the amount thereof, but including the full amount of
any existing commitments to provide credit that were undrawn at such time of
such extension, renewal or replacement); provided that in connection with the
refinancing of any such existing Indebtedness such Liens shall extend only to
the property covered by such Liens immediately prior to such extension, renewal
or replacement;

(f)
Liens under the Mortgage Indenture on the property of SIGECO that is subject to
the Mortgage Indenture (without giving effect to any amendments thereto after
the date hereof that would expand the description of the collateral subject to
the lien thereof);

69

--------------------------------------------------------------------------------





(g)
Liens in favor of the Borrower or a Subsidiary of the Borrower securing
intercompany Indebtedness or other obligations owed to the Borrower, a Guarantor
or a Subsidiary of the Borrower by a Subsidiary of the Borrower;

(h)
Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Borrower or a Subsidiary
of the Borrower, including Liens existing on such property at the time of
acquisition or construction thereof or Liens incurred within 360 days of such
acquisition or completion of such construction or improvement, provided that
(i) the Lien shall attach solely to the property acquired, purchased,
constructed or improved; (ii) at the time of acquisition, construction or
improvement of such property (or, in the case of any Lien incurred within three
hundred sixty (360) days of such acquisition or completion of such construction
or improvement, at the time of the incurrence of the Indebtedness secured by
such Lien), the aggregate amount remaining unpaid on all Indebtedness secured by
Liens on such property, whether or not assumed by the Borrower or a Subsidiary
of the Borrower, shall not exceed the lesser of (y) the cost of such
acquisition, construction or improvement or (z) the fair market value of such
property (as determined in good faith by one or more officers of the Borrower to
whom authority to enter into the transaction has been delegated by the board of
directors of the Borrower); and (iii) at the time of such incurrence and after
giving effect thereto, no Default or Event of Default would exist; or

(i)
in addition to Liens covered by (a)-(h) above, Liens securing Indebtedness not
exceeding 15% of the Borrower's Consolidated Net Worth in the aggregate
outstanding at any time.

7.14 Affiliates.
Except for  the payment of lawful dividends or the making of lawful
distributions on its Equity Interests, the Borrower will not, and will not
permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any property or service) with, or make any
payment or transfer to, any Affiliate (unless such Affiliate is a Loan Party)
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower's or such Subsidiary's business and, upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms'-length
transaction.
7.15 Consolidated Debt to Capitalization Ratio.
The Borrower will not permit the ratio, determined as of the end of each of its
fiscal quarters, of (i) the Borrower's Consolidated Indebtedness to (ii) the
Borrower's Consolidated Indebtedness plus the Borrower's Consolidated Net Worth
to be greater than .65 to 1.0.
7.16 Certain Restrictions.
The Borrower shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make other distributions on its Equity Interests owned by the Borrower or any
Subsidiary, or pay any Indebtedness owed to the Borrower or any Subsidiary
(other than as described on Schedule 7.16 and other customary limits imposed by
corporate law and fraudulent conveyance statutes and applicable restrictions
contained in section 305(a) of the Federal Power Act, as amended), (b) make
loans or advances to the Borrower or (c) transfer any of its assets or
properties to the Borrower, except for such encumbrances or restrictions
existing by reason of or under (i) applicable law,
70

--------------------------------------------------------------------------------





(ii) this Agreement and the other Loan Documents, (iii) customary restrictions
with respect to a Subsidiary pursuant to an agreement that has been entered into
for the sale or disposition of all or substantially all of the Equity Interests
of such Subsidiary, (iv) restrictions binding on any Subsidiary on the date it
becomes a Subsidiary, provided such restrictions were not created in
contemplation of such Person becoming a Subsidiary or (v) restrictions set forth
on Schedule 7.16.
7.17 Limitations on Financing Subsidiaries.
The Borrower shall not permit any Financing Subsidiary to (a) create, incur,
assume or suffer to exist any Indebtedness except for indebtedness to the
Borrower in an amount equal the amount of the IGC Indebtedness or (b) engage in
any material business other than performing administrative functions necessary
for the maintenance of its existence or the servicing of its obligations.
7.18 Sanctions.
The Borrower shall not, directly or indirectly, use the proceeds of any Loan or
Letter of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities or business with any individual or entity, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or in
any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.
7.19 Anti-Corruption Laws.
The Borrower (a) shall conduct its business in compliance with the United States
Foreign Corrupt Practices Act of 1977, and, to the extent applicable, with the
UK Bribery Act of 2010, and other similar anti-corruption legislation in other
jurisdictions, and maintain policies and procedures designed to promote and
achieve compliance with such laws and (b) shall not, directly or indirectly, use
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977 or, to the extent
applicable, the UK Bribery Act of 2010 and other similar anti-corruption
legislation in other jurisdictions.
ARTICLE VIII 


EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default.
Any of the following shall constitute an Event of Default:
(a)
Representations and Warranties. Any representation or warranty made or deemed
made by or on behalf of the Borrower, any Guarantor or any of their Subsidiaries
to the Lenders or the Administrative Agent under or in connection with this
Agreement, any Credit Extension, any other Loan Document or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.

(b)
Non-Payment.  Nonpayment of principal of any Loan when due, nonpayment of any
L/C Obligation within one Business Day after the same becomes due, or nonpayment
of interest upon any Loan or of any fees or other obligation under any of the
Loan Documents within five days after the same becomes due.

71

--------------------------------------------------------------------------------





(c)
Specific Covenants.  The breach by the Borrower or any Guarantor of any of the
terms or provisions of Section 7.02, 7.03, 7.10, 7.11, 7.13, 7.14, 7.15, 7.16 or
7.17.

(d)
Other Defaults.  The breach by the Borrower or any Guarantor (other than a
breach which constitutes an Event of Default under another Section of this
Article VIII) of any of the terms or provisions of this Agreement which is not
remedied within thirty days after written notice from the Administrative Agent
or any Lender.

(e)
Cross-Default.  Failure of the Borrower or any of its Subsidiaries or any
Guarantor to pay when due any Indebtedness aggregating in excess of the
Threshold Amount ("Material Indebtedness"); or the default by the Borrower or
any of its Subsidiaries or any Guarantor in the performance (beyond the
applicable grace period with respect thereto, if any) of any term, provision or
condition contained in any agreement under which any such Material Indebtedness
was created or is governed, or any other event shall occur or condition exist,
the effect of which default or event is to cause, or to permit the holder or
holders of such Material Indebtedness to cause, such Material Indebtedness to
become due prior to its stated maturity (other than by a regularly scheduled
payment or pursuant to customary due on sale or similar clauses or as a result
of the occurrence of a change of control; provided that any payment required
pursuant to such due on sale or similar clause shall be paid within three
Business Days of becoming due and payable); or any Material Indebtedness of the
Borrower or any of its Subsidiaries or any Guarantor shall be declared to be due
and payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof (other than by a
regularly scheduled payment or pursuant to customary due on sale or similar
clauses or as a result of the occurrence of a change of control; provided that
any payment required pursuant to such due on sale or similar clause shall be
paid within three Business Days of becoming due and payable); or the Borrower or
any of its Subsidiaries or any Guarantor shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.

(f)
Insolvency Proceedings, Etc.

(i)
The Borrower or any of its Subsidiaries or any Guarantor shall (A) have an order
for relief entered with respect to it under any Debtor Relief Law as now or
hereafter in effect, (B) make an assignment for the benefit of creditors, (C)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its property, (D) institute any proceeding seeking an
order for relief under any Debtor Relief Laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (E)
take any corporate or other organizational action to authorize or effect any of
the foregoing actions set forth in this Section 8.01(f)(i) or (F) fail to
contest in good faith any appointment or proceeding described in
Section 8.01(f)(ii).

(ii)
Without the application, approval or consent of the Borrower or any of its
Subsidiaries or any Guarantor, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or any of its Subsidiaries
or any Guarantor or any Substantial Portion of its property, or a proceeding
described in Section 8.01(f)(i)(D) shall be instituted against the Borrower or
any of its Subsidiaries or any Guarantor and

72

--------------------------------------------------------------------------------





such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 60 consecutive days.
(g)
Condemnation, Etc.  Any court, government or governmental agency shall condemn,
seize or otherwise appropriate, or take custody or control of, all or any
portion of the property of the Borrower and its Subsidiaries or any Guarantor
which, when taken together with all other property of the Borrower and its
Subsidiaries or any Guarantor so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such action occurs, constitutes a Substantial Portion.

(h)
Judgments.  The Borrower or any of its Subsidiaries or any Guarantor shall fail
within 60 days to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of the Threshold Amount, which is not stayed on
appeal or otherwise being appropriately contested in good faith.

(i)
ERISA.

(i)
The Unfunded Liabilities of all Single Employer Plans shall have a Material
Adverse Effect or be reasonably likely to have a Material Adverse Effect or any
Reportable Event shall occur in connection with any Plan.

(ii)
The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrower or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), shall have a Material Adverse Effect or be
reasonably likely to have a Material Adverse Effect.

(iii)
The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if such reorganization or termination shall have a Material Adverse
Effect or be reasonably likely to have a Material Adverse Effect.

(j)
Environmental Liability.  The Borrower or any of its Subsidiaries shall (a) be
the subject of any proceeding or investigation pertaining to the release by the
Borrower, any of its Subsidiaries or any other Person of any Hazardous Material
into the environment, or (b) violate any Environmental Law, which, in the case
of an event described in clause (a) or clause (b), has a Material Adverse
Effect.

(k)
Change in Control.  Any Change in Control shall occur.

(l)
Other Loan Documents.  The occurrence of any "default", as defined in any Loan
Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided.

(m)
Invalidity of Guaranty.  The obligations of any Guarantor under Article IV
hereof shall fail to remain in full force or effect or any action shall be taken
to discontinue or to assert

73

--------------------------------------------------------------------------------





the invalidity or unenforceability of any of such obligations, or any Guarantor
shall deny that it has any further liability under such Article IV, or shall
give notice to such effect.
8.02 Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)
declare the commitment of each Lender to make Loans and any obligation of an L/C
Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)
require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and

(d)
exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03 Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic
74

--------------------------------------------------------------------------------





payments, and any interest accrued thereon, due under any Guaranteed Swap
Agreement, ratably among the Lenders, Swap Banks and the L/C Issuers in
proportion to the respective amounts described in this clause Third held by
them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Guaranteed
Swap Agreement, (c) payments of amounts due under any Guaranteed Treasury
Management Agreement and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, Swap Banks, Treasury Management Banks and the L/C Issuers in
proportion to the respective amounts described in this clause Fourth held by
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor's assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
Notwithstanding the foregoing, Obligations arising under Guaranteed Treasury
Management Agreements and Guaranteed Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Guaranteed Party Designation Notice, together with such supporting documentation
as the Administrative Agent may request, from the applicable Treasury Management
Bank or Swap Bank, as the case may be.  Each Treasury Management Bank or Swap
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a "Lender" party hereto.


ARTICLE IX 


ADMINISTRATIVE AGENT
9.01 Appointment and Authority.
Each of the Lenders and each of the L/C Issuers hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term "agent"
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative
75

--------------------------------------------------------------------------------





Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
9.02 Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.
9.03 Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:
(a)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any
76

--------------------------------------------------------------------------------





other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
9.04 Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
9.06 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the "Resignation Effective
Date"), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no
77

--------------------------------------------------------------------------------





event shall any such successor Administrative Agent be a Defaulting Lender. 
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the "Removal Effective Date"), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and applicable
L/C Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor's appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent's
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring Administrative Agent was acting
as Administrative Agent and (ii) after such resignation or removal for as long
as any of them continues to act in any capacity hereunder or under the other
Loan Documents, including (A) acting as collateral agent or otherwise holding
any collateral security on behalf of any of the Lenders and (B) in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.
Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as an
L/C Issuer and Swing Line Lender.  If any L/C Issuer resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender
78

--------------------------------------------------------------------------------





provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
9.07 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08 No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.
9.09 Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and

(b)
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

79

--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
9.10 Guaranty Matters.
The Lenders (including in their respective capacities as potential Treasury
Management Banks and Swap Banks) and the L/C Issuers irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.  Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent's authority to release any Guarantor from its
obligations under the Guaranty, pursuant to this Section 9.10.
9.11 Treasury Management Banks and Swap Banks.
No Treasury Management Bank or Swap Bank that obtains the benefit of Section
8.03 or the Guaranty by virtue of the provisions hereof shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article IX to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Guaranteed Treasury Management
Agreements and Guaranteed Swap Agreements except to the extent expressly
provided herein and unless the Administrative Agent has received a Guaranteed
Party Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Swap Bank, as the case may be.  The Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under
Guaranteed Treasury Management Agreements and Guaranteed Swap Agreements.
9.12 Plan Assets.
Each Lender as of the Closing Date represents and warrants as of the Closing
Date to the Administrative Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, for the benefit of the Borrower
or any other Loan Party, that such Lender is not and will not be (1) an employee
benefit plan subject to Title I of ERISA, (2) a plan or account subject to
Section 4975 of the Internal Revenue Code; (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code; or (4) a “governmental plan” within the meaning of ERISA.
80

--------------------------------------------------------------------------------





ARTICLE X


MISCELLANEOUS
10.01 Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that
(a)
no such amendment, waiver or consent shall:

(i)
extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

(ii)
postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

(iii)
reduce the principal of, or the rate of interest specified herein on, any Loan
or L/C Borrowing, or (subject to clause (i) of the final proviso to this Section
10.01) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to (A) amend the definition of "Default Rate" or waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (B) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(iv)
change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(v)
change any provision of this Section 10.01(a) or the definition of "Required
Lenders" without the written consent of each Lender directly affected thereby;

(vi)
release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 7.10 or Section 7.11, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guaranteed thereby, except to the extent such
release is permitted

81

--------------------------------------------------------------------------------





pursuant to Section 9.10 (in which case such release may be made by the
Administrative Agent acting alone); or
(b)
unless also signed by each L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;

(c)
unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(d)
unless also signed by the Administrative Agent, no amendment, waiver or consent
shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i)
each Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.
10.02 Notices; Effectiveness; Electronic Communications.
(a)
Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

82

--------------------------------------------------------------------------------





(i)
if to any Loan Party, the Administrative Agent, Bank of America as L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and

(ii)
if to any other Lender or L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)
Electronic Communications.  Notices and other communications to the Lenders and
the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, each
L/C Issuer, the Swing Line Lender or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)
The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE."  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent

83

--------------------------------------------------------------------------------





or any of its Related Parties (collectively, the "Agent Parties") have any
liability to the Borrower, any Lender, any L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower's or the Administrative
Agent's transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)
Change of Address, Etc.  Each of the Borrower, the Administrative Agent, any L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender. 
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the "Private Side Information" or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender's compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
"Public Side Information" portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e)
Reliance by Administrative Agent, L/C Issuers and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and
84

--------------------------------------------------------------------------------





provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and all the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04 Expenses; Indemnity; and Damage Waiver.
(a)
Costs and Expenses.  The Loan Parties shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out‑of‑pocket expenses incurred
by any L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable and
documented out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)
Indemnification by the Loan Parties.  The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective

85

--------------------------------------------------------------------------------





obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)
Reimbursement by Lenders.  To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender's Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Swing Line Lender or any L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Swing Line Lender or any L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d)
Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

86

--------------------------------------------------------------------------------





(e)
Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)
Survival.  The agreements in this Section shall survive the resignation of the
Administrative Agent, any L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
10.06 Successors and Assigns.
(a)
Successors and Assigns Generally.  The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)
Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i)
Minimum Amounts.

87

--------------------------------------------------------------------------------





(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the related Loans at the time owing to it  or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)
in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if "Trade Date"
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender's Loans and Commitments, and
rights and obligations with respect thereto, assigned, except that this clause
(ii) shall not apply to the Swing Line Lender's rights and obligations in
respect of Swing Line Loans;

(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)
the consent of the Borrower (such consent not to be unreasonably withheld) shall
be required unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5)  Business Days after having
received notice thereof;

(B)
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C)
the consent of the L/C Issuers and the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.

(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

88

--------------------------------------------------------------------------------





(v)
No Assignment to Certain Persons.  No such assignment shall be made to (A) the
Borrower or any of the Borrower's Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person).

(vi)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)
Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the "Register").  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement.

89

--------------------------------------------------------------------------------





The Register shall be available for inspection by the Borrower and any Lender at
any reasonable time and from time to time upon reasonable prior notice.
(d)
Participations.  Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the other Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (vi) of Section 10.01(a) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation); provided
that such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower's request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

90

--------------------------------------------------------------------------------





(e)
Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)
Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time a
Lender acting as an L/C Issuer or the Swing Line Lender assigns all of its
Revolving Commitment and Revolving Loans pursuant to subsection (b) above, such
Lender may, as applicable, (i) upon thirty days' notice to the Borrower and the
Lenders, resign as an L/C Issuer and/or (ii) upon thirty days' notice to the
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
an L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of such Lender as an L/C Issuer or Swing Line
Lender, as the case may be.  If a Lender resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender, (1)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (2) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the resigning
L/C Issuer to effectively assume the obligations of the resigning L/C Issuer
with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and to its and
its Affiliates' respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
become a Lender pursuant to Section 2.01(b) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Loan Party and its obligations, (g) on a confidential basis to (i) any rating
agency in connection with rating the
91

--------------------------------------------------------------------------------





Borrower or its Subsidiaries or the credit facilities provided hereunder, (ii)
the provider of any Platform or other electronic delivery service used by the
Administrative Agent, the L/C Issuer and/or the Swing Line Lender to deliver
Borrower Materials or notices to the Lenders or (iii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrower, or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.
For purposes of this Section, "Information" means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08 Set-off.
If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer, irrespective of whether or not such Lender or such L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party are owed to a branch or office of
such Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have.  Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly
92

--------------------------------------------------------------------------------





after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
10.09 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate").  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10 Counterparts; Integration; Effectiveness.
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Sections
5.01 and 5.02, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement or any other Loan Documents, or any certificate
delivered thereunder, by telecopy or other electronic imaging (e.g. "pdf" or
"tif") means shall be effective as delivery of a manually executed counterpart
of this Agreement or such other Loan Document or certificate.
10.11 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12 Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this
93

--------------------------------------------------------------------------------





Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the applicable
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.
10.13 Replacement of Lenders.
If the Borrower is entitled to replace any Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)
the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)
in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter;

(d)
such assignment does not conflict with applicable Laws; and

(e)
in the case of any such assignment resulting from a Non-Consenting Lender's
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender's Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 10.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14 Governing Law; Jurisdiction; Etc.
(a)
GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON,

94

--------------------------------------------------------------------------------





ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
(b)
SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)
WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THE FIRST SENTENCE OF PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)
SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Right to Trial by Jury.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE,
95

--------------------------------------------------------------------------------





AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16 No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates' understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers, are arm's-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arrangers, on the other hand, (B) each of the
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Arranger has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor any Arranger has any obligation to disclose
any of such interests to the Loan Parties and their respective Affiliates.  To
the fullest extent permitted by Law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
10.17 Electronic Execution of Assignments and Certain Other Documents.
The words "delivery," "execute," "execution," "signed," "signature" and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary, neither the Administrative Agent, any L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
such L/C Issuer or such Lender pursuant to procedures approved by it; provided,
further, that without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.
96

--------------------------------------------------------------------------------





10.18 USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable "know your customer" and anti-money laundering rules and
regulations, including the Act.
10.19 Press Releases and Related Matters.
The Borrower and its Affiliates agree that they will not in the future issue any
press releases or other public disclosure using the name of the Administrative
Agent or any Lender or their respective Affiliates or referring to this
Agreement or any of the Loan Documents without the prior written consent of such
Person, unless (and only to the extent that) the Borrower or such Affiliate is
required to do so under Law and then, in any event, the Borrower or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure; provided, however, the Borrower and its Affiliates
shall not be required to obtain the prior written consent of any Person or
consult with any Person prior to any public disclosure required (a) pursuant to
any federal securities laws applicable to the Borrower or any of its
Subsidiaries, (b) pursuant to the rules and regulations governing the New York
Stock Exchange or any other stock exchange or quotation service from time to
time applicable to the Borrower or any of its Subsidiaries or (c) by any other
Governmental Authority.  The Borrower and its Subsidiaries consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated by this Agreement and the
Loan Documents using the name, product photographs, logo or trademark of the
Borrower and its Subsidiaries.
10.20 Co-Syndication Agents and Arrangers.
None of the Lenders identified in this Agreement as a Co-Syndication Agent or an
Arranger shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such. 
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender.  Each Lender hereby makes the
same acknowledgments with respect to such Lenders as it makes with respect to
the Administrative Agent in Section 9.07.
10.21 Appointment of Borrower.
Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Borrower may execute such documents and provide such authorizations on behalf of
such Guarantors as the Borrower deems appropriate in its sole discretion and
each Guarantor shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice of communication
delivered by the Administrative Agent, the L/C Issuers or a Lender to the
Borrower shall be deemed delivered to each Loan Party and (c) the Administrative
Agent, the L/C Issuers, the Swing Line Lender or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the Borrower on behalf of each of the Guarantors.
97

--------------------------------------------------------------------------------





10.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[SIGNATURE PAGES FOLLOW]
98

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
VECTREN UTILITY HOLDINGS, INC.,
 
an Indiana corporation
             
By:
/s/ Patrick C. Edwards
 
Name:  Patrick C. Edwards
 
Title:  Vice President and Treasurer
           
GUARANTORS:
INDIANA GAS COMPANY, INC.,
an Indiana corporation
                 
By:
/s/ Patrick C. Edwards
 
Name:  Patrick C. Edwards
 
Title:  Vice President and Treasurer
             
SOUTHERN INDIANA GAS AND ELECTRIC COMPANY,
 
an Indiana corporation
             
By:
/s/ Patrick C. Edwards
 
Name:  Patrick C. Edwards
 
Title:  Vice President and Treasurer
             
VECTREN ENERGY DELIVERY OF OHIO, INC.,
 
an Ohio corporation
             
By:
/s/ Patrick C. Edwards
 
Name:  Patrick C. Edwards
 
Title:  Vice President and Treasurer
           
ADMINISTRATIVE
   
AGENT:
BANK OF AMERICA, N.A.,
 
as Administrative Agent
             
By:
/s/ Gerund Diamond
 
Name:  Gerund Diamond
 
Title:  Assistant Vice President
           




--------------------------------------------------------------------------------







LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender, Swing Line Lender and an L/C Issuer
             
By:
/s/ Carlos Morales
 
Name:  Carlos Morales
 
Title:  SVP
         
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender and an L/C Issuer
             
By:
/s/ Patrick Engel
 
Name:  Patrick Engel
 
Title:  Managing Director
             
JPMORGAN CHASE BANK, N.A.,
 
as a Lender and an L/C Issuer
             
By:
/s/ Justin Martin
 
Name:  Justin Martin
 
Title:  Authorized Officer
             
MUFG UNION BANK, N.A.,
 
as a Lender and an L/C Issuer
             
By:
/s/ Maria Ferradas
 
Name:  Maria Ferradas
 
Title:  Director
             
FIFTH THIRD BANK,
 
as a Lender
             
By:
/s/ Kelvin Canaday
 
Name:  Kelvin Canaday
 
Title:  Assistant Vice President
                                   




--------------------------------------------------------------------------------








 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender
             
By:
/s/ Michael E. Temnick
 
Name:  Michael E. Temnick
 
Title:  Vice President
             
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
             
By:
/s/ Madeline L. Moran
 
Name:  Madeline L. Moran
 
Title:  Vice President
             
THE HUNTINGTON NATIONAL BANK,
 
as a Lender
             
By:
/s/ Joshua Emerson
 
Name:  Joshua Emerson
 
Title:  Vice President
             
BRANCH BANKING & TRUST COMPANY,
 
as a Lender
             
By:
/s/ Ryan T. Hamilton
 
Name:  Ryan T. Hamilton
 
Title:  Vice President
             
OLD NATIONAL BANK,
 
as a Lender
             
By:
/s/ Jason M. Fisher
 
Name:  Jason M. Fisher
 
Title:  Vice President

--------------------------------------------------------------------------------





Schedule 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


 
Lender
 
 
Revolving Commitment
   
Applicable Percentage of Revolving Commitment
 
BANK OF AMERICA, N.A.
 
$
56,666,666.67
     
14.166666667
%
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
$
56,666,666.67
     
14.166666667
%
JPMORGAN CHASE BANK, N.A.
 
$
56,666,666.67
     
14.166666667
%
MUFG UNION BANK, N.A.
 
$
56,666,666.67
     
14.166666667
%
FIFTH THIRD BANK
 
$
41,111,111.11
     
10.277777778
%
U.S. BANK NATIONAL ASSOCIATION
 
$
41,111,111.10
     
10.277777775
%
PNC BANK, NATIONAL ASSOCIATION
 
$
41,111,111.10
     
10.277777775
%
THE HUNTINGTON NATIONAL BANK
 
$
16,666,666.67
     
4.166666668
%
BRANCH BANKING & TRUST COMPANY
 
$
16,666,666.67
     
4.166666668
%
OLD NATIONAL BANK
 
$
16,666,666.67
     
4.166666668
%
TOTAL
 
$
400,000,000.00
     
100.000000000
%




--------------------------------------------------------------------------------





Schedule 6.01


U.S. TAXPAYER IDENTIFICATION NUMBERS


Name
U.S. Taxpayer Identification Number
   
Vectren Utility Holdings, Inc.
     
Indiana Gas Company, Inc.
     
Southern Indiana Gas and Electric Company
     
Vectren Energy Delivery of Ohio, Inc.
 

--------------------------------------------------------------------------------







Schedule 6.08


SUBSIDIARIES





 
Jurisdiction of
Percent of Equity
Name
Incorporation
Interest Owned
     
Indiana Gas Company, Inc.
Indiana
100%
     
Southern Indiana Gas and Electric Company
Indiana
100%
     
Vectren Energy Delivery of Ohio, Inc.
Ohio
100%

--------------------------------------------------------------------------------





Schedule 6.14


LIENS EXISTING ON THE CLOSING DATE




1. The Borrower executed a payment plan agreement with Dell Financial Services,
LLC (Dell) in December 2016 to purchase software licenses and related support
and maintenance.  Dell maintains a secured interest in the software licenses
over the payment term, which is 5 years.  The unpaid cost of the licenses is
estimated at approximately $1.5 million as of June 30, 2017.


2. Liens on amounts which, from time to time, may be deposited in certain funds
under indentures securing SIGECO’s tax exempt bond financings.  No amounts are
currently held in any such funds.

--------------------------------------------------------------------------------





Schedule 7.16


CERTAIN RESTRICTIONS


1. The payment of cash dividends on common stock of Southern Indiana Gas and
Electric Company (“SIGECO”) to Vectren Utility Holdings, Inc. (“VUHI”) is, in
effect, restricted by SIGECO’s First Mortgage Indenture (the “Mortgage”).  The
Mortgage restricts dividends to accumulated surplus available for distribution
to common stock earned subsequent to December 31, 1947 if amounts deducted from
earnings for current repairs and maintenance and provisions for renewals,
replacements and depreciation of all the property of SIGECO are less than
amounts specified in the Mortgage.  (Section 1.02 of the Supplemental Indenture
dated as of July 1, 1948, as supplemented.)  No amount was restricted against
cash dividends on common stock as of December 31, 2016 under this restriction.
.



--------------------------------------------------------------------------------





Schedule 10.02


CERTAIN ADDRESSES FOR NOTICES


Loan Parties:


Borrower:


Vectren Utility Holdings, Inc.
One Vectren Square
Evansville, Indiana  47708
Attention:  Patrick C. Edwards
Telephone: 812-491-4337
Telecopier: 812-491-4346
E-mail:  pcedwards@vectren.com
E-mail:  treasuryfinancerisk@vectren.com


Guarantors:


Indiana Gas Company, Inc.
Vectren Energy Delivery of Ohio, Inc.
Southern Indiana Gas and Electric Company
One Vectren Square
Evansville, Indiana  47708
Telephone: 812-491-4337
Telecopier: 812-491-4346
E-mail:  pcedwards@vectren.com
E-mail:  treasuryfinancerisk@vectren.com


Administrative Agent:


For operational notices (borrowings, payments, etc.):


Bank of America, N.A.
Street Address: 901 Main St.
Mail Code: TX-492-14-11
City, State ZIP Code: Dallas, TX 75202-3735
Attention:  Jennifer A. Ollek, Officer; Loan Servicing Admin I
Telephone:  972-338-3767
Telecopier: 214-290- 8374
Electronic Mail:  jennifer.a.ollek@baml.com


Wire Instructions:

Pay to:
Bank of America, N.A.

ABA Number:
Account Number:
Attention: Wire Clearing Acct for Syn Loans - LIQ
Reference: Vectren Utility Holdings Inc.



--------------------------------------------------------------------------------









Other Notices as Administrative Agent:
(Financial Statements, Compliance Certificate and other Notices to the Bank
Group)


Bank of America, N.A.
135 S LaSalle Street
Mail Code IL4-135-09-61
Chicago, IL 60603
ATTN: Gerund Diamond
Telephone: 312.992.8588
Fax: 312-453-3635
Email: gerund.diamond@baml.com


Bank of America, N.A., as L/C Issuer:


Bank of America, N.A.
Trade Operations
Mail Code: PA6-580-02-30
1 Fleet Way
Scranton, PA 18507
Phone: (570) 496-9619
Fax: (800) 755-8740
Email: tradeclientserviceteamus@baml.com
Alfonso Malave
Phone: (570) 496-9622
Fax: (800) 755-8743
Email: alfonso.malave@baml.com


Bank of America, N.A., as Swing Line Lender:
Bank of America, N.A.
Street Address: 901 Main St.
MailCode:TX-492-14-04
City, State ZIP Code: Dallas, TX 75202-3714
Attention:  Jennifer A. Ollek, Credit Services Representative
Telephone:  972-338-3767
Telecopier:  214-290-8374
Electronic Mail:  jennifer.a.ollek@baml.com


Wire Instructions:

Pay to:
Bank of America, N.A.

New York, NY
ABA #
Account No.:
Account Name: Credit Services-Dallas
Ref:   Vectren Utility Holdings, Inc.

--------------------------------------------------------------------------------





Exhibit 2.02


FORM OF LOAN NOTICE


Date:  ___________, 20__



To:
Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of July 14, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Vectren Utility Holdings, Inc., an Indiana
corporation (the "Borrower"), the Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.


The undersigned hereby requests (select one):


  A Borrowing of Revolving Loans


  A conversion or continuation of Revolving Loans


1. On  (a Business Day).


2. In the amount of $ .


3. Comprised of .
 [Type of Loan requested]


4. For Eurodollar Rate Loans:  with an Interest Period of ___ [days][months].


With respect to such Borrowing, the Borrower hereby represents and warrants that
(i) after giving effect to any Borrowing of Revolving Loans, (x) the Total
Revolving Outstandings do not exceed the Aggregate Revolving Commitments, and
(y) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender's Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender's Applicable Percentage of the Outstanding Amount
of all Swing Line Loans does not exceed such Lender's Revolving Commitment and
(ii) the conditions specified in Sections 5.02(a) and (b) of the Credit
Agreement have been satisfied on and as of the date of such Borrowing.


VECTREN UTILITY HOLDINGS, INC.,
an Indiana corporation


By: 
Name:
Title:

--------------------------------------------------------------------------------





Exhibit 2.04


FORM OF SWING LINE LOAN NOTICE


Date: __________, 20__


To: Bank of America, N.A., as Swing Line Lender


Cc: Bank of America, N.A., as Administrative Agent



Re:
Credit Agreement (as amended, modified, supplemented and extended from time to
time, the "Credit Agreement") dated as of July 14, 2017 among Vectren Utility
Holdings, Inc., an Indiana corporation (the "Borrower"), the Guarantors party
thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned hereby requests a Swing Line Loan:


1. On __________ , 20__ (a Business Day).


2. In the amount of $__________.


3. Bearing interest at the [Base Rate] [LIBOR Market Index Rate].


With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (i) after giving effect to any Swing Line Loan, (i)
the Total Revolving Outstandings do not exceed the Aggregate Revolving
Commitments, and (y) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender's Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender's Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender's
Revolving Commitment and (ii) each of the conditions set forth in Sections
5.02(a) and (b) of the Credit Agreement have been satisfied on and as of the
date of such Borrowing of Swing Line Loans.




VECTREN UTILITY HOLDINGS, INC.,
an Indiana corporation


By: 
Name:
Title:

--------------------------------------------------------------------------------





Exhibit 2.11(a)


FORM OF NOTE


____________, 20__


FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of July 14, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent's Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.




VECTREN UTILITY HOLDINGS, INC.,
an Indiana corporation


By: 
Name:
Title:

--------------------------------------------------------------------------------





EXHIBIT 3.01(a)


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of July 14, 2017, by
and among Vectren Utility Holdings, Inc., an Indiana corporation (the
"Borrower"), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”).


Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (c) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code, and (d) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (b) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF FOREIGN LENDER]




By: 
Name:
Title:


Date: ________ __, ___

--------------------------------------------------------------------------------





EXHIBIT 3.01(b)


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of July 14, 2017, by
and among Vectren Utility Holdings, Inc., an Indiana corporation (the
"Borrower"), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”).


Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (c) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (d) it is not
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By: 
Name:
Title:


Date: ________ __, ____

--------------------------------------------------------------------------------





EXHIBIT 3.01(c)


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of July 14, 2017, by
and among Vectren Utility Holdings, Inc., an Indiana corporation (the
"Borrower"), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”).


Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, and (e) none of its direct or indirect partners/members
is a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By: 
Name:
Title:


Date: ________ __, ____

--------------------------------------------------------------------------------





EXHIBIT 3.01(d)


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of July 14, 2017, by
and among Vectren Utility Holdings, Inc., an Indiana corporation (the
"Borrower"), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”).


Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (d)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (ii) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By: 
Name:
Title:


Date: ________ __, ___



--------------------------------------------------------------------------------





EXHIBIT 4.01


FORM OF GUARANTEED PARTY DESIGNATION NOTICE


Date: __________, 20__


To: Bank of America, N.A., as Administrative Agent



Re:
Credit Agreement (as amended, modified, supplemented and extended from time to
time, the "Credit Agreement") dated as of July 14, 2017 among Vectren Utility
Holdings, Inc., an Indiana corporation (the "Borrower"), the Guarantors party
thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.



Ladies and Gentlemen,


[Name of Treasury Management Bank/Swap Bank] (the “Guaranteed Party”) hereby
notifies you, pursuant to the terms of the Credit Agreement, that the Guaranteed
Party meets the requirements of a [Treasury Management Bank] [Swap Bank] under
the terms of the Credit Agreement and is a [Treasury Management Bank] [Swap
Bank] under the Credit Agreement and the other Loan Documents.


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.




,
as a [Treasury Management Bank] [Swap Bank]


By: 
Name:
Title:



--------------------------------------------------------------------------------





Exhibit 5.02(d)


FORM OF OPINION(S)



(1)
Barnes & Thornburg, L.L.P. Opinion

(2)
Ohio Regulatory Opinion






--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent
July 14, 2017
Page












July 14, 2017




Bank of America, N.A., as Administrative Agent
135 S. LaSalle Street
Chicago, IL  60603


The Lenders which are parties to the Credit Agreement



Re:
Credit Agreement, dated as of July 14, 2017, by and among Vectren Utility
Holdings, Inc., the Guarantors signatory thereto, the Lenders signatory thereto,
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer (the “Credit Agreement”)

Ladies and Gentlemen:
We have acted as counsel to Vectren Utility Holdings, Inc., an Indiana
corporation (the “Borrower”), Indiana Gas Company, Inc., an Indiana corporation
(“Indiana Gas”), Southern Indiana Gas and Electric Company, an Indiana
corporation (“SIGECO”), and Vectren Energy Delivery of Ohio, Inc., an Ohio
corporation (“VEDO,” and collectively with Indiana Gas and SIGECO, the
“Guarantors”), in connection with the transactions contemplated by the
above-referenced Credit Agreement. Capitalized terms used herein and not
specifically defined herein shall have the meanings ascribed to them in the
Credit Agreement. The opinion is being delivered to you pursuant to Section
5.01(g) of the Credit Agreement.
In this connection, we have examined the Credit Agreement, the Notes, and the
Fee Letters (collectively, the “Transaction Documents”) and such records,
certificates and other documents and such questions of law as we have considered
necessary and appropriate for the purpose of rendering the opinion set forth
below (including, without limitation, certificates of existence issued by the
Indiana Secretary of State). As to questions of fact, but not legal conclusions,
related to such opinions, we have relied solely upon certificates of officers of
the Borrower and the Guarantors, certificates of public officials (including,
without limitation, certificates of existence issued by the Indiana Secretary of
State), and the representations and warranties of the Borrower, the Guarantors,
the Administrative Agent, and the Lenders in the Credit Agreement.
For purposes of rendering this opinion, we have, with your consent and without
investigation, assumed:

--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent
July 14, 2017
Page




(a)
the genuineness of the signatures of all persons (other than the officers of the
Borrower and the Guarantors) signing the Transaction Documents and all
instruments, documents, certificates, applications, consents, filings and/or
agreements related to the transactions contemplated thereby or included in the
schedules thereto (collectively, the “Pertinent Documents”);

(b)
the authority of the persons executing the Pertinent Documents on behalf of the
parties thereto (other than the Borrower and the Guarantors);

(c)
the authenticity of all documents submitted to us as originals;

(d)
the accuracy and completeness of all corporate and public documents and records
made available to us;

(e)
the conformity to authentic original documents of all documents submitted to us
as certified, conformed, or photostatic copies;

(f)
the due authorization, execution, and delivery of the Pertinent Documents by the
parties thereto (other than by the Borrower and the Guarantors);

(g)
the legal existence of the Administrative Agent and the Lenders;

(h)
that the Administrative Agent and the Lenders have acted in good faith;

(i)
the compliance by the Administrative Agent and the Lenders with all laws
applicable to them that affect the validity of the transactions contemplated by
the Credit Agreement; and

(j)
that the Pertinent Documents are binding upon all the parties thereto (other
than the Borrower and the Guarantors) and that all parties thereto (other than
the Borrower and the Guarantors) will act in accordance with the terms and
provisions thereof.

In addition, we have assumed that:
(a)
all decisional authorities, statutes, rules, and regulations comprising the
applicable law for which we are assuming responsibility are published or
otherwise generally accessible, in each case in a manner generally available to
lawyers practicing in the State of Indiana; and

(b)
routine procedural matters, such as service of process or qualification to do
business in the jurisdiction, will be satisfied by the party seeking to enforce
any of the Transaction Documents.

Based upon the foregoing and subject to the exceptions hereinafter set forth, we
are of the opinion that:
1. Each of the Borrower, Indiana Gas, and SIGECO is a corporation duly organized
and validly existing under the laws of the State of Indiana and has the
corporate power and the

--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent
July 14, 2017
Page




corporate authority to execute, deliver, and perform the Transaction Documents
to which it is a party.
2. VEDO is a corporation duly incorporated, validly existing, and in good
standing under the laws of the State of Ohio and has all requisite corporate
power and authority to execute and to deliver the Transaction Documents to which
it is a party and to perform its obligations under the Transaction Documents to
which it is a party.
3. Each of the Borrower and the Guarantors has full corporate power and
corporate authority and is duly authorized to conduct the activities in which it
is now engaged. Each of the Borrower and the Guarantors is duly qualified and
(where applicable) is in good standing as a foreign corporation in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified could not reasonably be expected to have a Material Adverse
Effect.
4. The execution, delivery, and performance of the Credit Agreement has been
duly authorized by all necessary corporate action on the part of the Borrower
and each of the Guarantors, has been duly executed and delivered by the Borrower
and each of the Guarantors, and the Credit Agreement constitutes a legal, valid,
and binding contract of each of the Borrower and the Guarantors enforceable in
accordance with its terms, except as the same may be limited by (i) the United
States Bankruptcy Code, (ii) any applicable insolvency, reorganization,
moratorium, fraudulent transfer or conveyance laws relating to or affecting the
enforcement of creditors’ rights generally, and (iii) other laws, court
decisions and legal and equitable doctrines, in each case, affecting the right
to specific performance, injunctive relief and other equitable remedies
(regardless of whether the application of such principles is considered in a
proceeding in equity or law).
5. The execution, delivery, and performance of the Notes and the Fee Letter have
been duly authorized by all necessary corporate action on the part of the
Borrower, have been duly executed and delivered by the Borrower, and the Notes
and the Fee Letter constitute the legal, valid, and binding contracts of the
Borrower enforceable in accordance with their terms, except as the same may be
limited by (i) the United States Bankruptcy Code, (ii) any applicable
insolvency, reorganization, moratorium, fraudulent transfer or conveyance laws
relating to or affecting the enforcement of creditors’ rights generally, and
(iii) other laws, court decisions and legal and equitable doctrines, in each
case, affecting the right to specific performance, injunctive relief and other
equitable remedies (regardless of whether the application of such principles is
considered in a proceeding in equity or law).
6. The issuance of the Notes and the execution, delivery and performance by the
Borrower and each of the Guarantors of the Transaction Documents to which it is
a party does not conflict with, violate, or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any lien or encumbrance upon any of the property of the Borrower
or any of the Guarantors pursuant to (a) the provisions of the Organizational
Documents (as hereinafter defined) of the Borrower or any of the Guarantors
(other than VEDO), (b) any Federal or Indiana law, rule, regulation applicable
to the Borrower or any of the Guarantors, or, to our knowledge, any order, writ,
judgment, injunction, decree, or

--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent
July 14, 2017
Page




award binding on the Borrower or any of the Guarantors or (c) the Agreements
listed on Schedule 1 hereto (the “Financing Documents”).
7. To our knowledge there is no litigation, arbitration, governmental
investigation, proceeding, or inquiry pending or threatened against the Borrower
or any of the Guarantors which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.
8. No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower or any of the
Guarantors is required to be obtained by the Borrower or any of the Guarantors
in connection with the execution and delivery of the Transaction Documents, the
Loans under the Credit Agreement, the payment and performance by the Borrower of
the Obligations, or the legality, validity, binding effect, or enforceability of
any of the Transaction Documents, other than pursuant to Title 49 of the Ohio
Revised Code relating to public utilities, as to which we render no opinion.
9. Neither the Borrower nor any of the Guarantors is an “investment company” or
an entity “controlled by” an “investment company” as such terms are defined in
the Investment Company Act of 1940, as amended.
Our opinion is subject to the following qualifications and limitations:
Any certificates or representations obtained by us from officers of the Borrower
or the Guarantors or others with respect to matters of fact, but not legal
conclusions, on which such opinions have been based have been relied upon by us
without independent verification.
This opinion letter is limited to the current Federal laws of the United States
and the current internal laws of the States of Indiana, Ohio and Illinois
(without giving effect to any conflict of law principles thereof) and we have
not considered, and express no opinion on, the laws of any other jurisdiction. 
Further we express no opinion as to Title 49 of the Ohio Revised Code relating
to public utilities.
This opinion letter is dated and speaks as of the date hereof. We have no
obligation to update or supplement this opinion to reflect any facts or
circumstances that may hereafter come to our attention, even though the legal
analysis or legal conclusions contained in this opinion letter may be affected
by such changes.
Whenever we have stated we assumed any matter, it is intended to indicate that
we have assumed such matter without making any factual, legal, or other inquiry
or investigation, and without expressing any opinion or stating any conclusion
of any kind concerning such matter.
Whenever any statement of this opinion letter is qualified by the phrase “to our
knowledge,” “of which we are aware,” or a phrase of similar import, such phrase
is intended to mean the actual knowledge of information by the lawyers in our
firm who have been principally involved in negotiating the subject transaction,
but does not include other information that might be revealed if there were to
be undertaken a canvass of all lawyers in our firm, a general search of our
files or any type of independent investigation. Moreover, we have not undertaken
any independent investigation to determine the accuracy or completeness of such
knowledge and any limited inquiries by us should not be regarded as such an
investigation.
“Organizational Documents” means the articles of incorporation, certificate of
incorporation, or charter and any by-laws of a corporation.
We express no opinion herein as to the validity or enforceability of any
provision of any Transaction Document that (a) purports to waive trial by jury,
(b) purports to waive or limit the right to assert any claims, remedies,
defenses or rights of setoff that any of the Borrower or the Guarantors may have
at law or in equity, (c) provides that waivers, consents, amendments or
modifications must be in writing, (d) purports to confer, waive or consent to
the jurisdiction of any court, or (e) provides for reimbursement of attorneys’
fees to the extent such attorneys’ fees are not reasonable. We express no
opinion as to any provision of any Transaction Document relating to
severability, as applied to any portion thereof deemed by a court to be
material. We further express no opinion as to the enforceability of any
provision for indemnification or contribution where such indemnification or
contribution is contrary to public policy or prohibited by law.
We express no opinion regarding the applicability or effect of or any compliance
with any federal or state antitrust, securities, environmental, ERISA, banking,
zoning, health, safety, building, land use, tax or subdivision laws, or the
rules and regulations pertaining thereto.
The only opinions intended to be provided herein are those which are expressly
stated herein and no opinions by implication are intended or given.
We express no opinion with respect to any future modification, extension or
renewal of the Credit Agreement or the Notes.
In connection with the opinions contained in paragraph 5 above, we express no
opinion with respect to any provision of the Financing Documents which
constitutes a financial ratio or financial covenant.
This opinion is furnished solely for your benefit in connection with the
transactions contemplated by the Credit Agreement and may not be relied upon by,
or furnished to, any other person, firm, or corporation for any other purpose,
without our prior written consent (other than permitted participants and assigns
of the Lenders), provided that this opinion letter may be furnished to, but not
relied upon by, the attorneys and auditors of the Administrative Agent and the
Lenders or as may be required of the Administrative Agent or any Lender pursuant
to any legal process or any court or governmental or regulatory authority to
which the Administrative Agent or a Lender is subject.
Very truly yours,

--------------------------------------------------------------------------------



Schedule 1


1. Note Purchase Agreement, dated April 7, 2009, among Vectren Utility Holdings,
Inc., Indiana Gas Company, Inc., Southern Indiana Gas and Electric Company and
Vectren Energy Delivery of Ohio, Inc. and the purchasers named therein.


2. Note Purchase Agreement, dated April 5, 2011, among Vectren Utility Holdings,
Inc., Indiana Gas Company, Inc., Southern Indiana Gas and Electric Company and
Vectren Energy Delivery of Ohio, Inc. and the purchasers named therein.


3. Note Purchase Agreement, dated November 15, 2011, among Vectren Utility
Holdings, Inc., Indiana Gas Company, Inc., Southern Indiana Gas and Electric
Company and Vectren Energy Delivery of Ohio, Inc. and the purchasers named
therein.


4. Note Purchase Agreement, dated December 20, 2012, among Vectren Utility
Holdings, Inc., Indiana Gas Company, Inc., Southern Indiana Gas and Electric
Company and Vectren Energy Delivery of Ohio, Inc. and the purchasers named
therein.


5. Note Purchase Agreement, dated August 22, 2013, among Vectren Utility
Holdings, Inc., Indiana Gas Company, Inc., Southern Indiana Gas and Electric
Company, and Vectren Energy Delivery of Ohio, Inc., and the purchasers named
therein.


6. Note Purchase Agreement, dated June 11, 2015, among Vectren Utility Holdings,
Inc., Indiana Gas Company, Inc., Southern Indiana Gas and Electric Company, and
Vectren Energy Delivery of Ohio, Inc., and the purchasers named therein.


7. Mortgage and Deed of Trust, dated as of April 1, 1932, between Southern
Indiana Gas and Electric Company and Bankers Trust Company (as supplemented).







--------------------------------------------------------------------------------









Frank P. Darr
(614) 719-2855--Direct Dial
fdarr@mwncmh.com






July 14, 2017






Bank of America, N.A., as Agent
and
The Lenders’ Signatory to the Credit
Agreement (as defined below)
135 S. LaSalle Street
Mail Code IL4-135-09-61
Chicago, IL  60603


Ladies and Gentlemen:


We have acted as special counsel in the State of Ohio to Vectren Energy Delivery
of Ohio, Inc. (“VEDO”), in connection with that certain Credit Agreement, dated
as of July 14, 2017 (the “Credit Agreement”), among Vectren Utility Holdings,
Inc., as borrower (the “Borrower”); Indiana Gas Company, VEDO, and Southern
Indiana Gas and Electric Company, as guarantors (the “Guarantors”); the lending
institutions’ signatory to the Credit Agreement (the “Lenders”); and Bank of
America, N.A., as Administrative Agent (the “Agent”).  More specifically, the
scope of our responsibilities includes matters that may properly come before the
Public Utilities Commission of Ohio (“PUCO”) and the extent to which the
execution or delivery of the Credit Agreement requires prior review by or
approval of the PUCO pursuant to Title 49 of the Ohio Revised Code.  This
opinion (this “Opinion”) is being delivered to you at the request of VEDO
pursuant to Section 5.01(g) of the Credit Agreement.  Capitalized terms used
herein without definition shall have the meanings ascribed thereto in the Credit
Agreement.


In connection with this Opinion, we have examined the Credit Agreement and such
other documents as we have deemed necessary or appropriate for the purposes of
this Opinion.



--------------------------------------------------------------------------------







Assumptions


In rendering this Opinion we have, with your permission, assumed (and to our
knowledge there are no facts inconsistent with) the following:



(a)
that all documents submitted to us as originals are authentic and that all
documents submitted to us as certified, conformed, or photostatic copies conform
to the authentic original documents; and,




(b)
that all documents and records reviewed by us are accurate and complete and that
all statements of fact contained in all documents, records, reports, and
certificates submitted to us are true and complete.



Opinion


Based upon the foregoing, and subject to the limitations, qualifications, and
exceptions set forth herein, we are of the following Opinion:


No order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with or exemption by, or other action
in respect of any court, governmental or public body or authority, or any
subdivision thereof, is required under Title 49, Ohio Revised Code, relating to
public utilities or any regulations or rulings promulgated thereunder in
connection with the execution and delivery of the Credit Agreement by VEDO, or
the legality, validity, binding effect, or enforceability of the Credit
Agreement as to VEDO.


Qualifications and Limitations


The opinions expressed above are subject to the following additional
qualifications and limitations:



(a)
Enforceability.  We express no opinion whatsoever as to the enforceability of
the Credit Agreement, which expressly provides that it shall be construed in
accordance with the internal laws of the State of Illinois.




(b)
Execution and Delivery.  We express no opinion whatsoever as to the execution or
delivery of the Credit Agreement by VEDO, it being our understanding that any
opinions with respect to these matters will be delivered to you by Barnes &
Thornburg and Kegler Brown Hill & Ritter Co. LPA.




(c)
Legal Compliance and Consents of Governmental Authorities.  Our opinion above,
as to the lack of any required consents or approvals of, authorizations by, or
registrations, declarations, or filings with certain governmental authorities is
based upon a review of those statutes, rules, and regulations that, in our
experience, are normally applicable to transactions of the type contemplated by
the Credit Agreement.




(d)
Accord.  Except as otherwise specifically provided herein to the contrary, this
Opinion is governed by, and shall be interpreted in accordance with, the Legal
Opinion Accord (the “Accord”) of the American Bar Association Section of
Business Law (1991).  As a consequence, it is subject to a number of
qualifications, exceptions, limitations on coverage, and other limitations, all
as more specifically described in the Accord, and this Opinion should be read in
conjunction therewith.




(e)
No Implied Opinion.  This Opinion is limited to the matters expressly set forth
herein; and no opinion is to be implied or may be inferred beyond the matters
expressly so stated herein.




(f)
Ohio Law.  We express no opinion with respect to the effect of any laws other
than the laws of the State of Ohio and, more specifically, Title 49 of the Ohio
Revised Code.




(g)
No Guaranty.  This Opinion constitutes our professional opinion as to certain
legal consequences of, and the applicability of certain laws to, the facts,
circumstances and documents described herein.  It is not a guaranty, however,
and may not be construed as such.




(h)
Captions.  The captions in this Opinion are for convenience of reference only
and shall not limit, amplify, or otherwise modify the provisions hereof.




(i)
Subsequent Events.  This Opinion is given as of the date set forth above, and we
assume no, and hereby disclaim any, obligation to update or to supplement this
Opinion to reflect any facts or circumstances that may hereafter come to our
attention, or any changes in any laws, ordinances, rules, or regulations that
may hereafter occur, that might affect the opinions expressed herein.




(j)
Restrictions on Use.  This Opinion is given solely for the benefit of the
parties to whom this Opinion is addressed, and the undersigned has no
responsibility to any other person or entity.  This Opinion may not, without our
prior written consent, be relied upon by any person or entity other than the
parties to whom this Opinion is addressed.  Notwithstanding the foregoing,
assignees and participants of the Lenders may rely upon this opinion as if the
same were addressed to them.



Respectfully submitted,


Frank P. Darr


FPD:vlp

--------------------------------------------------------------------------------



Exhibit 7.01


FORM OF COMPLIANCE CERTIFICATE


For the quarter/year ended _________________, 20__.


I, ______________________, [Title] of VECTREN UTILITY HOLDINGS, INC., an Indiana
corporation (the "Borrower") hereby certify that, to the best of my knowledge
and belief, with respect to that certain Credit Agreement dated as of July 14,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Credit Agreement"; the terms defined therein
being used herein as therein defined) among the Borrower, the Guarantors, the
Lenders and Bank of America, N.A., as Administrative Agent:


(a) The Borrower has delivered the following financial statements:



the year-end audited financial statements required by Section 7.01(a) of the
Credit Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report thereon of an independent certified public accountant
required by such section.



either (i) the unaudited consolidated financial statements required by Section
7.01(b) of the Credit Agreement for the fiscal quarter of the Borrower ended as
of the above date or (ii) if the Borrower is then a "registrant" within the
meaning of Rule 1-01 of Regulation S-X of the SEC and required to file a report
on Form 10-Q with the SEC, a copy of the Borrower's report on Form 10-Q for such
quarterly period.  Such consolidated financial statements fairly present, in all
material respects, the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.




(b)
Since ___________ (the date of the last similar certification, or, if none, the
Closing Date) no Default or Event of Default has occurred under the Credit
Agreement.




(c)
Attached hereto as Schedule 1 are detailed calculations demonstrating compliance
by the Loan Parties with the financial covenant contained in Section 7.15 of the
Credit Agreement as of the end of the fiscal period referred to above.







This ______ day of ___________, 20__.


VECTREN UTILITY HOLDINGS, INC.,
an Indiana corporation


By: 
Name:
Title:



--------------------------------------------------------------------------------



Schedule 1 to Compliance Certificate


Computation of Financial Covenants


For the quarter/year ended _________________ ("Statement Date")



 

I.

 
 
Consolidated Debt to Capitalization Ratio
 
           
 
A. Consolidated Indebtedness
 
 
$
         
 
B. Consolidated Indebtedness+
Consolidated Net Worth
 
 


$__________________

       
 
C. Consolidated Debt to Capitalization Ratio (A ÷ B)
 
 

_____________ to 1.0

                       
 
Maximum permitted: .65 to 1.0
 
       

--------------------------------------------------------------------------------



Exhibit 10.06(b)


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the "Assigned Interest"). 
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1. Assignor: ______________________________



2.  Assignee:  ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]



3.  Borrower:  Vectren Utility Holdings, Inc.




4.  Agent:  Bank of America, N.A., as the administrative agent under the Credit
Agreement




5.  Credit Agreement:  Credit Agreement dated as of July 14, 2017 among
Borrower, the Guarantors party thereto, the Lenders parties thereto and Bank of
America, N.A., as Administrative Agent




6.  Assigned Interest:  ------------------------

Facility Assigned2
 
Aggregate Amount of Commitment/Loans for all Lenders*
 
Amount of Commitment/Loans Assigned*
 
Percentage Assigned of Commitment/Loans3
     
$
   
 
 
$
%
     
$
   
 
 
$
%
     
$
   
 
 
$
%
 



[7. Trade Date: ______________]4


Effective Date:   _____________ ___, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:______________________________
   Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:______________________________
   Title:
[Consented to and]5 Accepted:


BANK OF AMERICA, N.A., as
  Agent


By_________________________________
  Title:


[Consented to:]6


[BANK OF AMERICA, N.A., as L/C Issuer][and Swing Line Lender]


By________________________________
  Title:




[WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer]


By________________________________
  Title:


[JPMORGAN CHASE BANK, N.A., as L/C Issuer]


By________________________________
  Title:




[MUFG UNION BANK, N.A., as L/C Issuer]


By________________________________
  Title:


[________________, as L/C Issuer]


By________________________________
  Title:




[VECTREN UTILITY HOLDINGS, INC.]


By________________________________
  Title:



--------------------------------------------------------------------------------

1 Select as applicable.
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
6 To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuers) is required by the terms of the Credit Agreement.

--------------------------------------------------------------------------------



ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.  The Assignee
represents and warrants as of the Effective Date to the Administrative Agent,
the Assignor and the respective Affiliates of each, and not, for the avoidance
of doubt, for the benefit of the Borrower or any other Loan Party, that the
Assignee is not and will not be (1) an employee benefit plan subject to Title I
of ERISA, (2) a plan or account subject to Section 4975 of the Internal Revenue
Code; (3) an entity deemed to hold “plan assets” of any such plans or accounts
for purposes of ERISA or the Internal Revenue Code; or (4) a “governmental plan”
within the meaning of ERISA.


2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of Illinois.

--------------------------------------------------------------------------------



Exhibit 10.06(b)(iv)


FORM OF ADMINISTRATIVE QUESTIONNAIRE



